Exhibit 10.1

 

EXECUTION VERSION

 

 

 

MAGNUM HUNTER RESOURCES CORP.

 

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

 

THIS FIRST AMENDMENT TO THE RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
which shall be effective on the first date that this Amendment is has been
executed by the Required Amendment Parties (as defined herein), is made by and
among all of the following: (i) each of the Debtors; (ii) Second Lien
Backstoppers holding 50.1% or more of the Second Lien Backstoppers’ aggregate
DIP Financing commitment or their transferees pursuant to a valid transfer under
the Restructuring Support Agreement (the “Majority Second Lien Backstoppers”);
and (iii) Noteholder Backstoppers holding 50.1% or more of the Noteholder
Backstoppers’ aggregate DIP Financing commitment or their transferees pursuant
to a valid transfer under the Restructuring Support Agreement (the “Majority
Noteholder Backstoppers,” and, together with the Debtors and the Majority Second
Lien Backstoppers, the “Required Amendment Parties”), and amends that certain
Restructuring Support Agreement, dated as of December 15, 2015, by and among the
Debtors and the Restructuring Support Parties (the “Restructuring Support
Agreement”).  Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Restructuring Support Agreement.

 

RECITALS

 

WHEREAS, the Required Amendment Parties desire to amend the Restructuring
Support Agreement to modify certain Milestones and approve and ratify the
Amended Plan (as defined herein) as provided in this Amendment;

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the Debtors to
extend a Milestone with the express prior written consent of the Majority Second
Lien Backstoppers and the Majority Noteholder Backstoppers;

 

WHEREAS, Section 26 of the Restructuring Support Agreement permits
modifications, amendments, or supplements to the Restructuring Support Agreement
with the consent of the Required Amendment Parties;

 

WHEREAS, since the Debtors filed their Joint Chapter 11 Plan of Reorganization
of Magnum Hunter Resources Corporation and its Debtor Affiliates [Docket
No. 212] in their Chapter 11 Cases, the Debtors, the Required Amendment Parties,
and the official committee of unsecured creditors appointed in the Chapter 11
Cases (the “Committee”) have engaged in good-faith arms-length negotiations
regarding the terms of the Amended Plan;

 

WHEREAS, the Debtors, the Required Amendment Parties, and the Committee have
reached an agreement regarding the terms of the Amended Plan, as memorialized
therein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Required Amendment Parties hereto hereby agree to amend
the Restructuring Support Agreement as follows:

 

AMENDMENT

 

1.             Amendments to the Restructuring Support Agreement.

 

(a)                                 Section 4(g) of the Restructuring Support
Agreement is hereby deleted in its entirety and replaced with the following:

 

(i) no later than February 12, 2016, the Bankruptcy Court shall have entered the
RSA Assumption Order; (ii) no later than February 26, 2016, the Bankruptcy Court
shall have entered an order approving the Disclosure Statement and the relief
requested in the Disclosure Statement and Solicitation Motion; and (iii) no
later than February 29, 2016, the Debtors shall have commenced solicitation on
the Plan by mailing the Solicitation Materials to parties eligible to vote on
the Plan;

 

(b)                                 Section 4(h) of the Restructuring Support
Agreement is hereby deleted in its entirety and replaced with the following:

 

no later than March 31, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

2.             Amended Plan.  The Required Amendment Parties hereby stipulate
and agree that the First Amended Joint Chapter 11 Plan of Reorganization of
Magnum Hunter Resources Corporation and its Debtor Affiliates (the “Amended
Plan”), substantially in the form attached hereto as Exhibit A, is in form and
substance acceptable to the Noteholder Backstoppers and the Second Lien
Backstoppers in accordance with the Restructuring Support Agreement.

 

3.             Ratification.  Except as specifically provided for in this
Amendment, no changes, amendments, or other modifications have been made on or
prior to the date hereof or are being made to the terms of the Restructuring
Support Agreement or the rights and obligations of the parties thereunder, all
of which such terms are hereby ratified and confirmed and remain in full force
and effect.  Notwithstanding the effective date of this Amendment, this
Amendment constitutes a valid extension of the applicable Milestones set forth
in Section 4(g) of the Restructuring Support Agreement, in accordance with the
final paragraph of Section 4 of the Restructuring Support Agreement.

 

4.             Effect of Amendment.  This Amendment shall be effective upon the
first date that this Amendment has been executed by each of the Required
Amendment Parties.   Following the effective date of this Amendment, whenever
the Restructuring Support Agreement is referred to in any agreements, documents,
and instruments, such reference shall be deemed to be to the Restructuring
Support Agreement as amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

5.             Waiver of Certain Termination Rights.  The extension or waiver of
certain Milestones as set forth in this Amendment is being effectuated in
accordance with Section 4 of the Restructuring Support Agreement, and,
therefore, such extension or waiver shall not constitute a Restructuring Support
Party Termination Event pursuant to Section 7(a) of the Restructuring Support
Agreement, or any other breach by any of the Debtors or the Restructuring
Support Parties under the Restructuring Support Agreement, including, without
limitation, a breach of the Debtors’ commitments under Section 6 of the
Restructuring Support Agreement.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

ALPHA HUNTER DRILLING, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

BAKKEN HUNTER, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

BAKKEN HUNTER CANADA, INC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

ENERGY HUNTER SECURITIES, INC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

HUNTER AVIATION, LLC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

HUNTER REAL ESTATE, LLC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER MARKETING, LLC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION, INC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER RESOURCES GP, LLC.

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER RESOURCES, LP

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER SERVICES, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

NGAS GATHERING, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

NGAS HUNTER, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

PRC WILLISTON, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

SHALE HUNTER, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

TRIAD HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

TRIAD HUNTER, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

VIKING INTERNATIONAL RESOURCES CO., INC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

 

WILLISTON HUNTER ND, LLC

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CVC GLOBAL CREDIT OPPORTUNITIES MASTER
FUND, L.P.

 

 

 

By: Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Scott Bynum

 

Name:

Scott Bynum

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CVC GLOBAL CREDIT OPPORTUNITIES MASTER

 

FUND II, L.P.

 

 

 

By: Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

 

By:

/s/ Scott Bynum

 

Name:

Scott Bynum

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CVC CREDIT PARTNERS GLOBAL SPECIAL

 

SITUATIONS HOLDINGS, L.P.

 

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

Name:

Jennifer Patrickakos

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CVC EUROPEAN CREDIT OPPORTUNITIES

 

S.A R.L. ACTING IN RESPECT OF ITS COMPARTMENT A

 

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

Name:

Jennifer Patrickakos

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CVC EUROPEAN CREDIT OPPORTUNITIES (NO.8)

 

S.A R.L.

 

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

Name:

Jennifer Patrickakos

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FARMSTEAD MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Michael Scott

 

Name:

Michael Scott

 

Title:

Managing Member

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

OC 530 OFFSHORE FUND, LTD.

 

 

 

 

 

By:

/s/ Graham Quigley

 

Name:

Graham Quigley

 

Title:

Director / CFO

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON CAPITAL INCOME

 

PARTNERS (QP), L.P.

 

 

 

 

 

By: Kayne Anderson Capital Advisors, L.P., as

 

General Partners

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

KAYNE ENERGY OPPORTUNITIES, L.P.

 

 

 

 

 

By: Kayne Anderson Capital Advisors, L.P., as

 

General Partners

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON INCOME PARTNERS, L.P.

 

 

 

By: Kayne Anderson Capital Advisors, L.P., as General Partners

 

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

YOUNG MEN’S CHRISTIAN ASSOCIATION RETIREMENT FUND

 

 

 

By: Kayne Anderson Capital Advisors, L.P., as Investment Manager

 

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

KAISER FOUNDATION HOSPITALS

 

 

 

By: Kayne Anderson Capital Advisors, L.P., as Investment Manager

 

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

 

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Frederick C. Wasch

 

Name:

Frederick C. Wasch

 

Title:

CFO, Raging Capital Management, LLC, Investment Manager, Raging Capital Master
Fund, Ltd.

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Director of Operations

 

 

 

 

RIVER BIRCH MASTER FUND L.P

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Director of Operations

 

 

 

 

P RIVER BIRCH LTD.

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

 

Third Point Partners Qualified LP

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

 

Third Point Partners LP

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

Third Point Offshore Master Fund LP

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

Third Point Ultra Master Fund LP

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

Third Point Reinsurance Company Ltd

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO of the Investment manager

 

 

 

Third Point Reinsurance (USA) Ltd.

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO of the Investment manager

 

 

 

LYXOR / THIRD POINT FUND LTD.

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By: Western Asset Management Company, as Investment Manager to its Clients

 

 

 

 

 

By:

/s/ Adam Wright

 

Name:

Adam Wright

 

Title:

Manager, U.S. Legal Affairs

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Brendan Driscoll

 

Name:

Brendan Driscoll

 

Title:

COO / CFO

 

 

 

ALPINE SWIFT MASTER FUND, LP

 

 

 

WINGSPAN MASTER FUND, LP

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Stephen Unger

 

Name:

Stephen Unger

 

Title:

Senior Vice President, General Counsel & Secretary

 

 

 

AMTRUST INTERNATIONAL INSURANCE, LTD.

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Peter Rendall

 

Name:

Peter Rendall

 

Title:

COO

 

 

 

NATIONAL GENERAL REINSURANCE, LTD

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Sean Meeker

 

Name:

Sean Meeker

 

Title:

Analyst

 

 

 

Fifth Street Station, on behalf of itself and the funds it manages

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies — NDT Senior Loan Fund L.P.

 

 

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies — Specialty Loan VG Fund, L.P.

 

 

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Specialty Loan Institutional Holdings Limited

 

 

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

HPS Specialty Loan Sector D Investment Fund, L.P.

 

 

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Aiguilles Rouges Sector A Investment Fund, L.P.

 

 

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies — Specialty Loan Institutional Fund III, L.P.

 

 

 

By:  Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies — Specialty Loan Fund III, L.P.

 

 

 

By:  Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS ASSET MANAGEMENT, L.P., on behalf of its participating funds and
accounts listed on Schedule A

 

 

 

By:

/s/ Jean Joseph

 

Name:

Jean Joseph

 

Title:

Managing Director

 

[Signature Page - First Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended Plan

 

--------------------------------------------------------------------------------


 

SOLICITATION VERSION

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

)

 

In re:

 

)

Chapter 11

 

 

)

 

MAGNUM HUNTER RESOURCES
CORPORATION, et al.,(1)

)
)

Case No. 15-12533 (KG)

 

 

)

 

Debtors.

 

)

(Jointly Administered)

 

 

)

 

 

 

)

 

 

SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
MAGNUM HUNTER RESOURCES CORPORATION AND ITS DEBTOR AFFILIATES

 

Edward O. Sassower, P.C. (admitted pro hac vice)

 

Laura Davis Jones (DE Bar No. 2436)

Brian E. Schartz (admitted pro hac vice)

 

Colin R. Robinson (DE Bar No. 5524)

KIRKLAND & ELLIS LLP

 

Joseph M. Mulvihill (DE Bar No. 6061)

KIRKLAND & ELLIS INTERNATIONAL LLP

 

PACHULSKI STANG ZIEHL & JONES LLP

601 Lexington Avenue

 

919 North Market Street, 17th Floor

New York, New York 10022

 

P.O. Box 8705

Telephone:

(212) 446-4800

 

Wilmington, Delaware 19899-8705 (Courier 19801)

Facsimile:

(212) 446-4900

 

Telephone:

(302) 652-4100

Email:

edward.sassower@kirkland.com

 

Facsimile:

(302) 652-4400

 

brian.schartz@kirkland.com

 

Email:

ljones@pszjlaw.com

- and -

 

 

crobinson@pszjlaw.com
jmulvihill@pszjlaw.com

James H.M. Sprayregen, P.C.

 

 

Nora S. Tauke Schweighart (admitted pro hac vice)
Justin R. Bernbrock (admitted pro hac vice)

 

 

Alexandra Schwarzman (admitted pro hac vice)

 

 

KIRKLAND & ELLIS LLP

 

 

KIRKLAND & ELLIS INTERNATIONAL LLP

 

 

300 North LaSalle

 

 

Chicago, Illinois 60654

 

 

Telephone:

(312) 862-2000

 

 

Facsimile:

(312) 862-2200

 

 

Email:

james.sprayregen@kirkland.com

 

 

 

nora.schweighart@kirkland.com
justin.bernbrock@kirkland.com

 

 

 

alexandra.schwarzman@kirkland.com

 

 

 

 

 

Co-Counsel to the Debtors

 

 

 

--------------------------------------------------------------------------------

(1)         The Debtors in these chapter 11 cases, along with the last four
digits of each Debtor’s federal tax identification number, include:  Magnum
Hunter Resources Corporation (9278); Alpha Hunter Drilling, LLC (7505); Bakken
Hunter Canada, Inc. (7777); Bakken Hunter, LLC (3862); Energy Hunter
Securities, Inc. (9725); Hunter Aviation, LLC (8600); Hunter Real Estate, LLC
(8073); Magnum Hunter Marketing, LLC (2527); Magnum Hunter Production, Inc.
(7062); Magnum Hunter Resources GP, LLC (5887); Magnum Hunter Resources, LP
(5958); Magnum Hunter Services, LLC (5725); NGAS Gathering, LLC (2054); NGAS
Hunter, LLC (3737); PRC Williston LLC (1736); Shale Hunter, LLC (1952); Triad
Holdings, LLC (8947); Triad Hunter, LLC (5830); Viking International Resources
Co., Inc. (0097); and Williston Hunter ND, LLC (3798).  The location of the
Debtors’ service address is:  909 Lake Carolyn Parkway, Suite 600, Irving, Texas
75039.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW

1

A.

Defined Terms

1

B.

Rules of Interpretation

21

C.

Computation of Time

22

D.

Governing Law

22

E.

Reference to Monetary Figures

22

F.

Reference to the Debtors or the Reorganized Debtors

22

G.

Controlling Document

22

 

 

 

ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY CLAIMS

23

A.

Administrative Claims

23

B.

Professional Compensation

24

C.

DIP Facility Claims and DIP Backstop Fee Claims

25

D.

Priority Tax Claims

25

E.

Statutory Fees

25

 

 

 

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

26

A.

Summary of Classification

26

B.

Treatment of Claims and Interests

27

C.

Special Provision Governing Unimpaired Claims

32

D.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

32

E.

Elimination of Vacant Classes

32

F.

Voting Classes; Presumed Acceptance by Non-Voting Classes

33

G.

Intercompany Interests

33

H.

Subordinated Claims

33

 

 

 

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN

33

A.

Restructuring Transactions

33

B.

Sources of Consideration for Plan Distributions

34

C.

Corporate Existence

35

D.

Vesting of Assets in the Reorganized Debtors

35

E.

Cancellation of Existing Securities

36

F.

Corporate Action

37

G.

New Organizational Documents

38

H.

Directors and Officers of the Reorganized Debtors

38

I.

Effectuating Documents; Further Transactions

39

J.

Exemption from Certain Taxes and Fees

39

K.

Preservation of Causes of Action

39

L.

Release of Avoidance Actions

40

M.

Director and Officer Liability Insurance and Indemnification

40

N.

Management Incentive Plan

41

O.

Employee and Retiree Benefits

41

 

i

--------------------------------------------------------------------------------


 

P.

Payment of Fees and Expenses of the Indenture Trustee

42

Q.

Payment of Fees and Expenses of the Bridge Facility Agent

42

R.

Payment of Fees and Expenses of the DIP Facility Agent

42

S.

Payment of Fees and Expenses of the Second Lien Agent

43

T.

Preservation of Royalty and Working Interests

43

 

 

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

43

A.

Assumption and Rejection of Executory Contracts and Unexpired Leases

43

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

44

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

45

D.

Indemnification Obligations

46

E.

Insurance Policies

46

F.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

46

G.

Reservation of Rights

47

H.

Nonoccurrence of Effective Date

47

I.

Contracts and Leases Entered into After the Petition Date

47

 

 

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

47

A.

Timing and Calculation of Amounts to Be Distributed

47

B.

Unsecured Creditor Distribution Trust

48

C.

Unsecured Creditor Equity

49

D.

The DIP True-Up and the Second Lien True-Up

49

E.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

49

F.

Registration or Private Placement Exemption

51

G.

Compliance with Tax Requirements

52

H.

Allocations

53

I.

No Postpetition Interest on Claims

53

J.

Setoffs and Recoupment

53

K.

Claims Paid or Payable by Third Parties

53

 

 

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS

54

A.

Creditor Claim Representative

54

B.

Allowance of Claims

56

C.

Claims and Interests Administration Responsibilities

56

D.

Estimation of Claims

56

E.

Adjustment to Claims Without Objection

57

F.

Time to File Objections to Claims

57

G.

Disallowance of Claims

57

H.

Amendments to Claims

57

I.

No Distributions Pending Allowance

58

J.

Distributions After Allowance

58

 

ii

--------------------------------------------------------------------------------


 

K.

Single Satisfaction of Claims

58

 

 

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

58

A.

Compromise and Settlement of Claims, Interests, and Controversies

58

B.

Discharge of Claims and Termination of Interests

60

C.

Term of Injunctions or Stays

60

D.

Release of Liens

60

E.

Releases by the Debtors

61

F.

Releases by Holders of Claims and Interests

62

G.

Exculpation

63

H.

Injunction

64

I.

Protection Against Discriminatory Treatment

64

J.

Recoupment

64

K.

Subordination Rights

65

L.

Reimbursement or Contribution

65

 

 

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

65

A.

Conditions Precedent to the Confirmation Date

65

B.

Conditions Precedent to the Effective Date

67

C.

Waiver of Conditions

69

D.

Substantial Consummation

70

E.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

70

 

 

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

70

A.

Modification and Amendments

70

B.

Effect of Confirmation on Modifications

70

C.

Revocation or Withdrawal of the Plan

71

 

 

ARTICLE XI. RETENTION OF JURISDICTION

71

 

 

ARTICLE XII. MISCELLANEOUS PROVISIONS

73

A.

Immediate Binding Effect

73

B.

Additional Documents

74

C.

Dissolution of the Committee

74

D.

Reservation of Rights

74

E.

Successors and Assigns

74

F.

Service of Documents

74

G.

Term of Injunctions or Stays

76

H.

Entire Agreement

76

I.

Exhibits

76

J.

Nonseverability of Plan Provisions

76

K.

Votes Solicited in Good Faith

77

L.

Closing of Chapter 11 Cases

77

 

iii

--------------------------------------------------------------------------------


 

M.

Waiver or Estoppel

77

 

iv

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Magnum Hunter Resources Corporation and its debtor affiliates, as debtors and
debtors in possession propose this joint plan of reorganization for the
resolution of outstanding Claims against, and Interests in, the Debtors. 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in Article I.A hereof.  Holders of Claims and Interests
should refer to the Disclosure Statement for a discussion of the Debtors’
history, businesses, assets, results of operations, historical financial
information, and projections of future operations, as well as a summary and
description of the Plan.  The Debtors are the proponents of the Plan within the
meaning of section 1129 of the Bankruptcy Code.  The Committee Supports the
Plan.

 

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

 

ARTICLE I.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, AND GOVERNING LAW

 

A.                                    Defined Terms

 

As used in the Plan, capitalized terms have the meanings set forth below.

 

1.                                      “Administrative Claim” means a Claim for
costs and expenses of administration of the Debtors’ Estates pursuant to
sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including:  (a) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and
operating the businesses of the Debtors; (b) Allowed Professional Fee Claims;
and (c) all Allowed requests for compensation or expense reimbursement for
making a substantial contribution in the Chapter 11 Cases pursuant to sections
503(b)(3), (4), and (5) of the Bankruptcy Code.

 

2.                                      “Administrative Claims Bar Date” means
the deadline for Filing requests for payment of Administrative Claims (other
than Professional Fee Claims) as set by the Court pursuant to the Administrative
Claims Order or other Final Order.

 

3.                                      “Administrative Claims Order” means the
order entered by the Court setting the Administrative Claims Bar Date [Docket
No. 502].

 

4.                                      “Affiliate” shall have the meaning set
forth in section 101(2) of the Bankruptcy Code.

 

5.                                      “Allowed” means with respect to any
Claim, except as otherwise provided herein: (a) a Claim that is evidenced by a
Proof of Claim or request for payment of an Administrative Claim Filed by the
Claims Bar Date, Administrative Claims Bar Date, Final Administrative Claims Bar
Date, Outside Rejection Damages Claim Deadline, or Governmental Bar Date, as
applicable (or for which Claim under the Plan, the Bankruptcy Code, or pursuant
to a Final Order a Proof of Claim is not or shall not be required to be Filed);
(b) a Claim that is listed in the

 

--------------------------------------------------------------------------------


 

Schedules as not contingent, not unliquidated, and not disputed, and for which
no Proof of Claim, as applicable, has been timely Filed; or (c) a Claim Allowed
pursuant to the Plan or a Final Order of the Court; provided that with respect
to a Claim described in clauses (a) and (b) above, such Claim shall be
considered Allowed only if and to the extent that with respect to such Claim no
objection to the allowance thereof has been interposed within the applicable
period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or
the Court, or such an objection is so interposed and the Claim, as applicable,
shall have been Allowed by a Final Order.  Any Claim that has been or is
hereafter listed in the Schedules as contingent, unliquidated, or disputed, and
for which no Proof of Claim is or has been timely Filed, is not considered
Allowed and shall be expunged without further action by the Debtors and without
further notice to any party or action, approval, or order of the Court. 
Notwithstanding anything to the contrary herein, no Claim of any Entity subject
to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and
until such Entity pays in full the amount that it owes such Debtor or
Reorganized Debtor, as applicable.  For the avoidance of doubt, a Proof of Claim
or request for payment of an Administrative Claim Filed after the Claims Bar
Date, Administrative Claims Bar Date, Final Administrative Claims Bar Date,
Outside Rejection Damages Claim Deadline, or Governmental Bar Date, as
applicable, shall not be Allowed for any purposes whatsoever absent entry of a
Final Order allowing such late-filed Claim.  “Allow” and “Allowing” shall have
correlative meanings.

 

6.                                      “Avoidance Actions” means any and all
actual or potential Claims and Causes of Action to avoid a transfer of property
or an obligation incurred by the Debtors arising under chapter 5 of the
Bankruptcy Code, including sections 544, 545, 547, 548, 549, 550, 551, and
553(b) of the Bankruptcy Code.

 

7.                                      “Backstoppers” means, collectively, the
Second Lien Backstoppers and the Noteholder Backstoppers.

 

8.                                      “Bankruptcy Code” means title 11 of the
United States Code, as amended and in effect during the pendency of the Chapter
11 Cases.

 

9.                                      “Bankruptcy Rules” means the Federal
Rules of Bankruptcy Procedure, as applicable to the Chapter 11 Cases,
promulgated under section 2075 of the Judicial Code and the general, local, and
chambers rules of the Court other than the Local Rules.

 

10.                               “Bar Date Order” means the order entered by
the Court setting the Claims Bar Date and the Governmental Bar Date [Docket
No. 261].

 

11.                               “Bridge Facility Agent” means Cantor
Fitzgerald Securities, as successor to Bank of Montreal, or any successor
thereto, as loan administrator under the Bridge Financing Facility, solely in
its capacity as such.

 

12.                               “Bridge Financing Facility” means the Fourth
Amended and Restated Credit Agreement, dated as of October 22, 2014, by and
among MHRC and the lenders and agents from time-to-time party thereto, as
amended, including pursuant to the Sixth and Seventh Amendments dated as of
November 3, 2015, and November 30, 2015, respectively.

 

2

--------------------------------------------------------------------------------


 

13.                               “Business Day” means any day, other than a
Saturday, Sunday, or “legal holiday” (as defined in Bankruptcy Rule 9006(a)).

 

14.                               “Cash” means the legal tender of the United
States of America or the equivalent thereof.

 

15.                               “Cash Recovery General Unsecured Claim” means
all (a) Allowed General Unsecured Claims as to which the holders thereof have
not timely and properly elected the Unsecured Creditor Equity Option and
(b) Convenience Claims.

 

16.                               “Causes of Action” means any action, claim,
cause of action, controversy, demand, right, action, Lien, indemnity, guaranty,
suit, obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character whatsoever, whether
known, unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or
after the Petition Date, in contract or in tort, in law, or in equity or
pursuant to any other theory of law.  For the avoidance of doubt, “Cause of
Action” includes: (a) any right of setoff, counterclaim, or recoupment and any
claim for breach of contract or for breach of duties imposed by law or in
equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant
to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense
including fraud, mistake, duress, and usury; and any other defenses set forth in
section 558 of the Bankruptcy Code; and (e) any state or foreign law fraudulent
transfer or similar claim.

 

17.                               “Chapter 11 Cases” means (a) when used with
reference to a particular Debtor, the case pending for that Debtor under chapter
11 of the Bankruptcy Code in the Court and (b) when used with reference to all
of the Debtors, the procedurally consolidated and jointly administered chapter
11 cases pending for the Debtors in the Court.

 

18.                               “Chapter 11 Compensation Order” means the
order (or, collectively, the orders, if applicable), if any, to be entered by
the Court, as contemplated in the Restructuring Support Agreement and in
accordance with the consent rights set forth therein, authorizing the Debtors to
implement and perform according to the key employee retention plans and/or the
key employee incentive plans approved pursuant to such order [Docket No.    ].

 

19.                               “CIT Facility” means that certain Master Loan
and Security Agreement, dated as of January 23, 2014, as amended, restated,
modified, supplemented or replaced from time to time prior to the Petition Date,
between Alpha Hunter Drilling, LLC and CIT Finance LLC, as lender, including
Schedule No. 1 thereunder (as amended, restated, modified, supplemented, or
replaced from time to time prior to the Petition Date).

 

20.                               “CIT Secured Claims” means all Allowed Claims
against Alpha Hunter Drilling, LLC arising on account of the CIT Facility, in
the aggregate Allowed amount of $2,887,222.38.

 

21.                               “Claim” shall have the meaning set forth in
section 101(5) of the Bankruptcy Code.

 

3

--------------------------------------------------------------------------------


 

22.                               “Claims Bar Date” means the date established
pursuant to the Bar Date Order by which Proofs of Claim, other than
Administrative Claims and Claims held by Governmental Units, must be Filed.

 

23.                               “Claims Objection Deadline” means the deadline
for objecting to a Claim, which shall be on the date that is the later of
(a) 180 days after the Effective Date and (b) such other period of limitation as
may be specifically fixed by the Debtors or the Reorganized Debtors, as
applicable, or by an order of the Court for objecting to such Claims.

 

24.                               “Claims Register” means the official register
of Claims against and Interests in the Debtors maintained by the Notice and
Claims Agent.

 

25.                               “Class” means a category of holders of Claims
or Interests as set forth in Article III hereof pursuant to section 1122(a) of
the Bankruptcy Code.

 

26.                               “Committee” means the official committee of
unsecured creditors appointed in the Chapter 11 Cases pursuant to section
1102(a) of the Bankruptcy Code.

 

27.                               “Common Stock” means MHRC’s authorized and
issued and outstanding common stock as of the Effective Date.

 

28.                               “Confirmation” means the entry of the
Confirmation Order on the docket of the Chapter 11 Cases.

 

29.                               “Confirmation Date” means the date upon which
the Court enters the Confirmation Order on the docket of the Chapter 11 Cases,
within the meaning of Bankruptcy Rules 5003 and 9021.

 

30.                               “Confirmation Hearing” means the hearing held
by the Court to consider Confirmation of the Plan pursuant to section 1129 of
the Bankruptcy Code.

 

31.                               “Confirmation Order” means a Final Order of
the Court confirming the Plan pursuant to section 1129 of the Bankruptcy Code,
in form and substance satisfactory to the Debtors and Majority Backstoppers.

 

32.                               “Consummation” means the occurrence of the
Effective Date.

 

33.                               “Contract Procedures Order” means the order
entered by the Court authorizing and approving procedures for assumption or
rejection of certain of the Debtors’ prepetition Executory Contracts and
Unexpired Leases [Docket No. 667].

 

34.                               “Convenience Claim” means a General Unsecured
Claim in an Allowed amount that is greater than $0 but less than or equal to
$15,000.00.

 

35.                               “Court” means the United States Bankruptcy
Court for the District of Delaware having jurisdiction over the Chapter 11
Cases, and, to the extent of the withdrawal of any reference under 28 U.S.C.
§ 157 and/or the General Order of the District Court pursuant to

 

4

--------------------------------------------------------------------------------


 

section 151 of title 28 of the United States Code, the United States District
Court for the District of Delaware.

 

36.                               “Creditor Claim Representative” means either
the Reorganized Debtors or the Unsecured Creditor Distribution Trustee, as
determined in accordance with Article VII.A hereof, or either such Entities’
designee.

 

37.                               “Creditor Claim Representative Expenses” means
all reasonable and documented fees, costs, and expenses incurred by the Creditor
Claim Representative after the Effective Date in connection with the Creditor
Claim Representative’s performance of its duties as set forth in the Plan and
the Unsecured Creditor Distribution Trust Agreement, including any reasonable
and documented administrative fees and expenses, reasonable advisor’s fees and
expenses, reasonable insurance fees, and reasonable escrow expenses.  Creditor
Claim Representative Expenses shall be paid in accordance with Article VII.A.3
hereof.

 

38.                               “Cure Claim” means a monetary Claim based upon
the Debtors’ defaults under any Executory Contract or Unexpired Lease at the
time such contract or lease is assumed by the Debtors pursuant to section 365 of
the Bankruptcy Code.

 

39.                               “Cure Notice” means a notice of a proposed
amount to be paid on account of a Cure Claim in connection with an Executory
Contract or Unexpired Lease to be assumed or assumed and assigned under the Plan
pursuant to section 365 of the Bankruptcy Code, which notice shall include
(a) procedures for objecting to proposed assumptions or assumptions and
assignments of Executory Contracts and Unexpired Leases, (b) Cure Claims to be
paid in connection therewith, and (c) procedures for resolution by the Court of
any related disputes.

 

40.                               “D&O Liability Insurance Policies” means all
unexpired directors’, managers’, and officers’ liability insurance policies
(including any “tail policy”) of any of the Debtors with respect to directors,
managers, officers, and employees of the Debtors.

 

41.                               “Debtors” means, collectively, the following: 
Magnum Hunter Resources Corporation; Alpha Hunter Drilling, LLC; Bakken Hunter
Canada, Inc.; Bakken Hunter, LLC; Energy Hunter Securities, Inc.; Hunter
Aviation, LLC; Hunter Real Estate, LLC; Magnum Hunter Marketing, LLC; Magnum
Hunter Production, Inc.; Magnum Hunter Resources GP, LLC; Magnum Hunter
Resources, LP; Magnum Hunter Services, LLC; NGAS Gathering, LLC; NGAS Hunter,
LLC; PRC Williston LLC; Shale Hunter, LLC; Triad Holdings, LLC; Triad Hunter,
LLC; Viking International Resources Co., Inc.; and Williston Hunter ND, LLC.

 

42.                               “Definitive Documentation” shall include every
order entered by the Court, and every pleading, motion, proposed order, or
document filed by the Debtors at any point prior to the Termination Date
including, without limitation:  (a) the Plan (and all exhibits thereto) and the
Confirmation Order; (b) the Disclosure Statement; (c) the solicitation materials
with respect to the Plan; (d) the Interim DIP and Cash Collateral Order and the
Final DIP and Cash Collateral Order and DIP Credit Agreement; (e) the Exit
Financing and the Exit Financing Documents; and (f) any documents or agreements
in connection with the Reorganized Debtors, including any shareholders’
agreements, certificates of incorporation, etc.  Any document that is included
within this definition of “Definitive Documentation,” including any amendment,
supplement, or

 

5

--------------------------------------------------------------------------------


 

modification thereof, shall be defined to be in form and substance satisfactory
to the Majority Backstoppers.

 

43.                               “Description of Transaction Steps” means the
description of the Restructuring Transactions as set forth in the Plan
Supplement.

 

44.                               “DIP Backstop Fee” means 3% of the New Common
Equity issued on the Effective Date, subject to dilution on account of the
Management Incentive Plan, to be distributed Pro Rata to each Backstopper (based
on each Backstopper’s commitments for the DIP Facility on the initial funding
date under the DIP Credit Agreement) on the Effective Date.  The DIP Backstop
Fee is an Allowed Administrative Claim.

 

45.                               “DIP Backstop Fee Claims” means the Allowed
Administrative Claims held by each Backstopper arising under or related to the
DIP Credit Agreement on account of the DIP Backstop Fee.

 

46.                               “DIP Credit Agreement” means that certain
Debtor in Possession Credit Agreement, dated as of December 17, 2015, by and
among MHRC, as borrower, each of the other Debtors as guarantors, each of the
lenders from time to time party thereto, and the DIP Facility Agent.

 

47.                               “DIP Facility” means that certain $200 million
senior secured multi-draw term loan credit facility provided pursuant to the DIP
Credit Agreement.

 

48.                               “DIP Facility Agent” means Cantor Fitzgerald
Securities, or any successor thereto, as administrative agent and collateral
agent under the DIP Credit Agreement, solely in its capacity as such.

 

49.                               “DIP Facility Claims” means any Claim held by
any of the DIP Facility Lenders or the DIP Facility Agent arising under or
related to the DIP Credit Agreement or the Final DIP and Cash Collateral Order,
including any Claim for principal, interest, and fees and expenses to the extent
not otherwise satisfied pursuant to an Order of the Court, but excluding the DIP
Backstop Fee.

 

50.                               “DIP Facility Lenders” means those certain
lenders under the DIP Credit Agreement, solely in their capacity as such.

 

51.                               “DIP Loan Documents” means, collectively, the
DIP Credit Agreement and other guarantee, security, and relevant documentation
associated with the DIP Facility.

 

52.                               “DIP Recovery” means 28.8% of the New Common
Equity issued on the Effective Date, subject to dilution on account of the
Management Incentive Plan.

 

53.                               “DIP True-Up” means that certain New Common
Equity distribution mechanism whereby, on each Equity Distribution Date
(a) Reorganized MHRC shall issue and distribute to holders of Allowed DIP
Claims, who shall share in such distribution Pro Rata with all holders of
Allowed DIP Claims, additional New Common Equity in an amount of shares
necessary to ensure that holders of Allowed DIP Claims shall continue to hold
28.8% of issued and

 

6

--------------------------------------------------------------------------------


 

outstanding New Common Equity in the aggregate (subject to dilution on account
of the Management Incentive Plan); and (b) Reorganized MHRC shall issue and
distribute to holders of Allowed DIP Backstop Fee Claims, who shall share in
such distribution Pro Rata with all holders of Allowed DIP Backstop Fee Claims,
additional New Common Equity in an amount of shares necessary to ensure that
that holders of Allowed DIP Backstop Fee Claims shall continue to hold 3.0% of
issued and outstanding New Common Equity in the aggregate (subject to dilution
on account of the Management Incentive Plan).

 

54.                               “Disallowed” means, with respect to any Claim,
or any portion thereof, that such Claim, or any portion thereof, is not Allowed.

 

55.                               “Disclosure Statement” means the Disclosure
Statement for the Second Amended Joint Chapter 11 Plan of Reorganization of
Magnum  Hunter Resources Corporation and its Debtor Affiliates, dated as of
February 25, 2016, as may be amended, supplemented, or modified from time to
time, including all exhibits and schedules thereto and references therein that
relate to the Plan, in form and substance satisfactory to the Debtors and
Majority Backstoppers, that is prepared and distributed in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and any other applicable law [Docket
No.     ].

 

56.                               “Disputed” means, with respect to any Claim, a
Claim that is not yet Allowed.

 

57.                               “Distribution Record Date” means the record
date for purposes of making distributions under the Plan on account of Allowed
Claims, which date shall be the Confirmation Date or such other date as
designated in an order of the Court.

 

58.                               “DTC” means Depository Trust Company.

 

59.                               “Effective Date” means, with respect to the
Plan, the date that is a Business Day selected by the Debtors with the consent
of the Majority Backstoppers on which:  (a) no stay of the Confirmation Order is
in effect; (b) all conditions precedent specified in Article IX.B have been
satisfied or waived (in accordance with Article IX.C); and (c) the Plan is
declared effective.

 

60.                               “EHH” means Eureka Hunter Holdings, LLC.

 

61.                               “EHP” means Eureka Hunter Pipeline, LLC.

 

62.                               “Entity” shall have the meaning set forth in
section 101(15) of the Bankruptcy Code.

 

63.                               “Equipment and Other Note Claims” means each
of the Wesbanco Secured Claims, CIT Secured Claims, Piaggio Secured Claims, and
the Office Building Claims.

 

64.                               “Equity Distribution Date” means, unless
otherwise ordered by the Court, each date after the Effective Date upon which
the Reorganized Debtors shall issue and/or distribute New Common Equity
(a) comprising the Unsecured Creditor Equity to holders of Allowed Equity
Election General Unsecured Claims, (b) to holders of DIP Claims and DIP Backstop
Fee Claims in accordance with the DIP True-Up, and (c) to holders of Second Lien
Claims in accordance with the Second Lien True-Up.  The first Equity
Distribution Date shall be the date

 

7

--------------------------------------------------------------------------------


 

that is the earlier of (i) the date that the total aggregate Allowed amount of
Equity Election General Unsecured Claims reaches $25,000,000.00; or (ii) the
date that is the last calendar day of the sixth month following the Effective
Date.  Each subsequent Equity Distribution Date shall be the last calendar day
of the third month following the previous Equity Distribution Date, until the
reconciliation of all Equity Election General Unsecured Claims is complete,
which day (or as soon thereafter as reasonable practicable) shall be the final
Equity Distribution Date notwithstanding the fact that three months have not
elapsed since the previous Equity Distribution Date.

 

65.                               “Equity Election General Unsecured Claim”
means a General Unsecured Claim as to which a holder thereof has timely and
properly elected the Unsecured Creditor Equity Option.  A holder of a General
Unsecured Claim may choose the Unsecured Creditor Equity Option on its ballot
when voting to accept or reject the Plan or on an equity election form provided
by the Debtors or Reorganized Debtors to such holder pursuant to the order
approving the Disclosure Statement, or if such holder’s General Unsecured Claims
arises from the rejection of an Executory Contact or Unexpired Lease, on its
applicable Proof of Claim Form.

 

66.                               “Estate” means, as to each Debtor, the estate
created for the Debtor in its Chapter 11 Case pursuant to section 541 of the
Bankruptcy Code.

 

67.                               “Eureka Employee Transfer” means the transfer,
to occur on or after the Effective Date, of certain employees currently employed
by the Debtor Magnum Hunter Services, LLC, but who provide services solely to
the Eureka Entities, to an Affiliate of EHH (that is not a Debtor), in
accordance with agreements between and among such entities (it being understood
that no agreement regarding the Eureka Employee Transfer shall constitute a
waiver of any Claims or Causes of Action, except to the extent set forth in any
such agreement, between and among the Debtors and the Eureka Entities).

 

68.                               “Eureka Entities” means, EHH, EHP, Eureka
Hunter Land, LLC, TransTex Hunter, LLC, and any other subsidiary of EHH.

 

69.                               “Exculpated Party” means each of the following
solely in its capacity as such:  (a) the Debtors; (b) the Reorganized Debtors;
(c) the Backstoppers (in all of their various capacities in the Chapter 11
Cases); (d) the Indenture Trustee; (e) the Bridge Facility Agent; (f) the DIP
Facility Agent; (g) the DIP Facility Lenders; (h) the Exit Financing Agent;
(i) the Exit Financing Lenders; (j) the Committee and each of its members,
solely in their respective capacity as such; (k) the Second Lien Agent; (l) the
Unsecured Creditor Distribution Trustee; and (m) with respect to each of the
foregoing Entities in clauses (a) through (l), such Entity and its current and
former Affiliates, and such Entities’ and their current and former Affiliates’
current and former directors, managers, officers, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and
former equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each solely in their capacity as such.

 

8

--------------------------------------------------------------------------------


 

70.                               “Executory Contract” means a contract or lease
to which one or more of the Debtors is a party that is subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

 

71.                               “Exit Financing” means a new credit facility
or credit facilities in the aggregate committed amount, on terms and conditions
(including amount), and with lenders, satisfactory to Majority Backstoppers and
the Debtors.

 

72.                               “Exit Financing Agent” means the
administrative agent and collateral agent under the Exit Financing, or any
successor thereto, solely in its capacity as such.

 

73.                               “Exit Financing Documents” means the Exit
Financing credit facility and any other guarantee, security, and relevant
documentation with respect to the Exit Financing.

 

74.                               “Exit Financing Lender” means each lender
under the Exit Financing, solely in its capacity as such.

 

75.                               “Federal Judgment Rate” means the federal
judgment rate in effect as of the Petition Date, compounded annually.

 

76.                               “File,” “Filed,” or “Filing” means file,
filed, or filing in the Chapter 11 Cases with the Court or, with respect to the
filing of a Proof of Claim or proof of Interest, the Notice and Claims Agent.

 

77.                               “Final Administrative Claims Bar Date” means
the deadline for Filing requests for payment of Administrative Claims, which:
(a) with respect to Administrative Claims, other than Professional Fee Claims,
arising in the time period between the Administrative Claims Bar Date and the
Effective Date, shall be 30 days after the Effective Date; and (b) with respect
to Professional Fee Claims, shall be 45 days from the Effective Date.

 

78.                               “Final DIP and Cash Collateral Order” means
the Final Order entered by the Court authorizing the Debtors to (a) obtain
postpetition secured financing pursuant to the DIP Credit Agreement, (b) use
cash collateral during the pendency of the Chapter 11 Cases, and (c) granting
certain related relief [Docket No. 264].

 

79.                               “Final Order” means (i) an order or judgment
of the Court, as entered on the docket in any Chapter 11 Case (or any related
adversary proceeding or contested matter) or the docket of any other court of
competent jurisdiction, or (ii) an order or judgment of any other court having
jurisdiction over any appeal from (or petition seeking certiorari or other
review of) any order or judgment entered by the Court (or any other court of
competent jurisdiction, including in an appeal taken) in the Chapter 11 Cases
(or in any related adversary proceeding or contested matter), in each case that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal, or seek certiorari or move for a new trial, reargument, or rehearing has
expired according to applicable law and no appeal or petition for certiorari or
other proceedings for a new trial, reargument, or rehearing has been timely
taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be timely Filed has been withdrawn or resolved
by the highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, reargument, or rehearing shall have been

 

9

--------------------------------------------------------------------------------


 

denied, resulted in no modification of such order, or has otherwise been
dismissed with prejudice; provided, however, that the possibility a motion under
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules or the Local Rules, may be filed relating to such order shall
not prevent such order from being a Final Order.

 

80.                               “General Unsecured Claim” means any Unsecured
Claim against any Debtor (including, for the avoidance of doubt, any Claim
arising from the rejection of an Executory Contract or Unexpired Lease and
Claims held by any of the Eureka Entities against any of the Debtors) that is
not otherwise paid in full during the Chapter 11 Cases pursuant to an order of
the Court, other than an Administrative Claim, a Professional Fee Claim, a
Priority Tax Claim, an Other Priority Claim, a Note Claim, a
Section 510(b) Claim, or an Intercompany Claim.  For the avoidance of doubt,
General Unsecured Claims shall not include any Claim, including any deficiency
Claim, arising under or related to the Second Lien Credit Agreement.

 

81.                               “Governmental Unit” shall have the meaning set
forth in section 101(27) of the Bankruptcy Code.

 

82.                               “Governmental Bar Date” means the date
established pursuant to the Bar Date Order by which Proofs of Claim of
Governmental Units must be Filed.

 

83.                               “Impaired” means, with respect to a Class of
Claims or Interests, a Class of Claims or Interests that is not Unimpaired.

 

84.                               “Indemnification Obligations” means each of
the Debtors’ indemnification obligations in place as of the Effective Date,
whether in the bylaws, certificates of incorporation or formation, limited
liability company agreements, other organizational or formation documents, board
resolutions, management or indemnification agreements, or employment contracts,
for the current and former directors and the officers of the Debtors; provided
however that the Indemnification Obligations shall not include any
indemnification obligations arising under the D&O Liability Insurance Policies.

 

85.                               “Indenture” means that certain Indenture,
dated as of May 16, 2012, as amended, restated, modified, supplemented, or
replaced from time to time, for the 9.750% Senior Notes Due 2020, among MHRC,
each of the guarantors party thereto, the Indenture Trustee, and Citibank, N.A.,
as paying agent, registrar, and authenticating agent.

 

86.                               “Indenture Trustee” means Wilmington Trust,
National Association, or any successor thereto, as trustee under the Indenture.

 

87.                               “Indenture Trustee Charging Lien” means any
Lien or other priority in payment to which the Indenture Trustee is entitled,
pursuant to the Indenture, against distributions to be made to holders of Note
Claims for payment of any Indenture Trustee Fees.

 

88.                               “Indenture Trustee Fees” means the reasonable
and documented compensation, fees, expenses, disbursements, and claims for
indemnity, subrogation, and contribution including, without limitation,
attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and
disbursements, incurred by or owed to the Indenture Trustee, whether prior to or
after the

 

10

--------------------------------------------------------------------------------


 

Petition Date, and whether prior to or after the consummation of the Plan, in
each case under the Indenture.

 

89.                               “Insider” has the meaning set forth in section
101(31) of the Bankruptcy Code.

 

90.                               “Intercompany Claim” means any Claim held by
one Debtor or a Non-Debtor Subsidiary against another Debtor; provided that
Claims held by any of the Eureka Entities against any of the Debtors shall not
be considered Intercompany Claims.

 

91.                               “Intercompany Interest” means, other than an
Interest in MHRC, an Interest in one Debtor or Non-Debtor Subsidiary held by
another Debtor; provided that any Interests held by any of the Debtors in any of
the Eureka Entities shall not be considered Intercompany Interests.

 

92.                               “Intercreditor Agreement” means that certain
Intercreditor Agreement, dated as of October 22, 2014 and as amended from time
to time prior to the date hereof, by and among MHRC, certain grantors, Cantor
Fitzgerald Securities, as senior representative (and successor to Bank of
Montreal), and Credit Suisse AG, Cayman Islands Branch, as second priority
representative.

 

93.                               “Interests” means the common stock, preferred
stock, limited liability company interests, and any other equity, ownership, or
profits interests of any Debtor, including, without limitation, the Preferred
Stock, and the Common Stock, and options, warrants, rights, or other securities
or agreements to acquire the common stock, preferred stock, limited liability
company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment
agreement), including any Claim against the Debtors that is subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing, provided, however, that the term “Interests”
shall not include the Intercompany Interests.

 

94.                               “Interim Compensation Order” means the order
entered by the Court establishing procedures for the compensation of
Professionals [Docket No. 410].

 

95.                               “Interim DIP and Cash Collateral Order” means
the interim order entered by the Court authorizing the Debtors, on an interim
basis, to (a) obtain postpetition secured financing pursuant to the DIP Credit
Agreement, (b) use cash collateral during the pendency of the Chapter 11 Cases,
and (c) granting certain related relief [Docket No. 75].

 

96.                               “Judicial Code” means title 28 of the United
States Code, 28 U.S.C. §§ 1—4001.

 

97.                               “Lien” shall have the meaning set forth in
section 101(37) of the Bankruptcy Code.

 

98.                               “Local Rules” means the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware.

 

99.                               “Majority Backstoppers” means, together, the
Majority Noteholder Backstoppers and the Majority Second Lien Backstoppers.

 

11

--------------------------------------------------------------------------------


 

100.                        “Majority Noteholder Backstoppers” means Noteholder
Backstoppers holding, in aggregate, 50.1% or more of the Noteholder
Backstoppers’ aggregate commitment under the DIP Credit Agreement.

 

101.                        “Majority Second Lien Backstoppers” means Second
Lien Backstoppers holding, in aggregate, 50.1% or more of the Second Lien
Backstoppers’ aggregate commitment under the DIP Credit Agreement.

 

102.                        “Management Incentive Plan” means that certain
post-Effective Date management and New MHRC Board equity incentive plan.

 

103.                        “Material Adverse Change” means any change, effect,
fact, event, occurrence, condition, circumstance or development after the
Petition Date, that, individually or in the aggregate, (a) is, or is reasonably
likely to have, a material adverse effect on the business, condition (financial
or otherwise), operations, performance, properties, contingent liabilities, or
material agreements or prospects of the Debtors, taken as a whole, since
June 30, 2015 or (b) would reasonably be expected to prevent or materially
restrict or delay the ability of the Debtors to perform their respective
material obligations under the DIP Loan Documents, in each case other than any
change, effect, fact, event, occurrence, condition, circumstance or development
resulting from (i) the effect of any change in the United States or foreign
economies or securities, commodities or financial markets; (ii) the effect of
any change arising in connection with hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway; (iii) the effect of any action taken by Backstoppers or
their Affiliates with respect to the DIP Facility or with respect to the Debtors
(including through such persons’ participation in the Chapter 11 Cases);
(iv) the effect of any changes in applicable laws or accounting rules; and
(v) any effect resulting from the filing or public announcement of the Chapter
11 Cases.

 

104.                        “MHRC” means Magnum Hunter Resources Corporation, a
Delaware corporation, the ultimate parent of each of the Debtors and the
predecessor to Reorganized MHRC.

 

105.                        “New Boards” means the initial board of directors,
members, or managers, as applicable, of each Reorganized Debtor, including the
New MHRC Board.

 

106.                        “New Common Equity” means the common stock or
limited liability company interests, as applicable, of Reorganized MHRC to be
issued pursuant to the Plan on the Effective Date, which, initially, shall not
be listed on a national exchange.

 

107.                        “New MHRC Board” means Reorganized MHRC’s initial
board of directors, as determined pursuant to Article IV.H.

 

108.                        “New Organizational Documents” means the form of the
certificates or articles of incorporation, bylaws, or such other applicable
formation documents of each of the Reorganized Debtors, including the New
Shareholders’ Agreement, which forms shall be included in the Plan Supplement,
in each case in form and substance satisfactory to the Debtors and Majority
Backstoppers.

 

12

--------------------------------------------------------------------------------


 

109.                        “New Shareholders’ Agreement” means that
shareholders’ agreement that will govern certain matters related to the
governance of Reorganized MHRC, a draft of which shall be included in the Plan
Supplement and which shall be in form and substance satisfactory to the Debtors
and the Majority Backstoppers.

 

110.                        “NHIP” means North Haven Infrastructure Partners II
Buffalo Holdings LLC (f/k/a MSIP II Buffalo Holdings LLC), MHRC’s joint venture
partner in EHH.

 

111.                        “Non-Debtor Subsidiaries” means all of MHRC’s wholly
and not-wholly owned subsidiaries who are not Debtors in these Chapter 11 Cases,
including:  (a) Arkoma Gathering, LLC; (b) Eureka Hunter Holdings, LLC;
(c) Eureka Hunter Pipeline, LLC; (d) Eureka Hunter Land, LLC; (e) TransTex
Hunter, LLC; (f) Magnum Hunter Midstream, LLC; (g) MHR Acquisition Company I,
LLC; (h) MHR Acquisition Company II, LLC; (i) MHR Acquisition Company III, LLC;
(j) NSE Hunter, LLC; (k) Outback Shale Hunter Pty Ltd; (l) Sentra Corporation;
(m) Triad Hunter Gathering, LLC; (n) VIRCO Pipeline of Ohio, LLC; (o) VIRCO
Pipeline of West Virginia, LLC; (p) 54NG, LLC; (q) Daugherty Petroleum N.D.
Ventures, LLC; and (r) MHR Management, LLC.  For the avoidance of doubt, the
Eureka Entities are not Debtors in these Chapter 11 Cases.

 

112.                        “Note Claims” means all claims against the Debtors
arising on account of the Indenture and the Notes.

 

113.                        “Noteholder Backstoppers” means AmTrust Financial
Services, Inc., CVC Capital Partners, Farmstead Capital Management LLC, Kayne
Anderson Capital Advisors, L.P., Raging Capital Management LLC, River Birch
Capital, LLC, Third Point LLC, Western Asset Management Co., Wingspan Investment
Management, LP, and any party that is a valid transferee of a Note Claim from
any such institution (or from any such valid transferee) under and in accordance
with the Restructuring Support Agreement.

 

114.                        “Noteholder Recovery Equity” means 31.33% of the New
Common Equity issued on the Effective Date and subject to (a) dilution on
account of the Management Incentive Plan; (b) dilution on account of the New
Common Equity comprising the Unsecured Creditor Equity and issued and
distributed to holders of Allowed Equity Election General Unsecured Claims;
(c) dilution on account of the New Common Equity issued and distributed to
holders of Allowed DIP Claims and Allowed DIP Backstop Fee Claims on account of
the DIP True-Up; and (d) dilution on account of the New Common Equity issued and
distributed to holders of Allowed Second Lien Claims on account of the Second
Lien True-Up.

 

115.                        “Noteholders” means holders of the Notes.

 

116.                        “Notes” means the senior notes issued pursuant to
the Indenture.

 

117.                        “Notice and Claims Agent” means Prime Clerk LLC, the
notice, claims, and solicitation agent retained by the Debtors in the Chapter 11
Cases pursuant to the order appointing Prime Clerk LLC as the notice and claims
agent for the Debtors in their Chapter 11 Cases, entered by the Court on
December 16, 2015 [Docket No. 62].

 

13

--------------------------------------------------------------------------------


 

118.                        “Office Building Claims” means all claims against
Magnum Hunter Production, Inc. arising on account of the Office Building
Facility, in the aggregate Allowed amount of $3,622,038.54.

 

119.                        “Office Building Facility” means that certain
Business Loan Agreement, dated as of February 17, 2010, as amended, restated,
modified, supplemented or replaced from time to time, between Magnum Hunter
Production, Inc., as successor to Daugherty Petroleum, Inc., and Traditional
Bank, Inc., as lender.

 

120.                        “Ordinary Course Professionals” shall mean the
various attorneys, accountants, auditors, and other professionals the Debtors
employ in the ordinary course of their business and retained by the Debtors
pursuant to, and who are subject to, the Ordinary Course Professionals Order.

 

121.                        “Ordinary Course Professionals Order” shall mean the
order entered by the Court establishing the procedures for retaining and
compensating the Ordinary Course Professionals [Docket No. 429].

 

122.                        “Other Priority Claim” means any Claim other than an
Administrative Claim or a Priority Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code, to the extent such claim
has not already been paid during the Chapter 11 Cases.

 

123.                        “Other Secured Claim” means any Secured Claim other
than the following:  (a) a DIP Facility Claim; (b) a Second Lien Claim; (c) an
Equipment and Other Note Claim; or (d) a Priority Tax Claim.  For the avoidance
of doubt, “Other Secured Claims” includes any Claim arising under, derived from,
or based upon any letter of credit issued for the account of one or more
Debtors, the reimbursement obligation for which is either secured by a Lien on
collateral or is subject to a valid right of setoff pursuant to section 553 of
the Bankruptcy Code.

 

124.                        “Outside Rejection Damages Claim Deadline” means the
date that is one day before the Governmental Bar Date, or such other date as may
be agreed to by the Reorganized Debtors and the Committee or the Unsecured
Creditor Distribution Trustee (as applicable) or as may be ordered by the Court.

 

125.                        “Person” shall have the meaning set forth in section
101(41) of the Bankruptcy Code.

 

126.                        “Petition Date” means December 15, 2015, the date on
which each of the Debtors Filed their voluntary petitions for relief commencing
the Chapter 11 Cases.

 

127.                        “Piaggio Facility” means that certain Loan
Agreement, dated as of December 14, 2011, as amended, restated, modified,
supplemented or replaced from time to time, between MHRC and Capital One,
National Association, as lender.

 

128.                        “Piaggio Secured Claims” means all Claims against
MHRC arising on account of the Piaggio Facility, in the aggregate Allowed amount
of $2,568,824.83.

 

14

--------------------------------------------------------------------------------


 

129.                        “Plan” means this chapter 11 plan, as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the Restructuring Support Agreement and the terms hereof, including the Plan
Supplement and all exhibits, supplements, appendices, and schedules to the Plan,
in all cases in form and substance satisfactory to the Debtors and the Majority
Backstoppers.

 

130.                        “Plan Supplement” means the compilation of documents
and forms of documents, schedules, and exhibits to the Plan, each of which shall
be in form and substance reasonably acceptable to the Debtors, Majority
Backstoppers, and/or their advisors (and with respect to the Description of
Transaction Steps and the Unsecured Creditor Distribution Trust Agreement,
reasonably acceptable to the Committee and/or its advisors) (as amended,
supplemented, or modified from time to time in accordance with the terms hereof,
the Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support
Agreement), to be Filed by the Debtors no later than 10 Business Days before the
Voting Deadline, and additional documents or amendments to previously Filed
documents, Filed before the Confirmation Date as amendments to the Plan
Supplement (which, for the avoidance of doubt, shall also be in form and
substance reasonably acceptable to the Debtors, the Majority Backstoppers, and
their advisors), including the following, as applicable:  (a) the New
Organizational Documents; (b) the Exit Financing Documents (which, for the
purposes of the Plan Supplement, may consist solely of a commitment letter,
letter of intent, or other indication of interest); (c) the Schedule of Rejected
Executory Contracts and Unexpired Leases; (d) the Schedule of Assumed Executory
Contracts and Unexpired Leases; (e) a list of retained Causes of Action; (f) the
New Shareholders’ Agreement; (g) a description of the Eureka Employee Transfer;
(h) the Description of Transaction Steps; (i) the terms of the Samson Note;
(j) Unsecured Creditor Distribution Trust Agreement; (k) the Debtors’ decision
with regard to the treatment of Class 3 Claims to the extent they are Allowed on
the Effective Date; and (l) any and all other documentation necessary to
effectuate the Restructuring Transactions or that is contemplated by the Plan;
provided, however that, to the extent the Exit Financing Documents (which, for
the purposes of the Plan Supplement, may consist solely of a commitment letter,
letter of intent, or other indication of interest) are not Filed 10 Business
Days before the Voting Deadline such documents will be filed no later than the
date of the Confirmation Hearing.  The Debtors shall have the right to amend the
documents contained in, and exhibits to, the Plan Supplement through the
Effective Date consistent with the Restructuring Support Agreement and with the
consent of Majority Backstoppers (and with respect to the Description of
Transaction Steps and the Unsecured Creditor Distribution Trust Agreement,
reasonably acceptable to the Committee and/or its advisors).

 

131.                        “Preferred Stock” means all issuances of preferred
stock issued by any of the Debtors, including (a) the 10.25% Series C Cumulative
Perpetual Preferred Stock; (b) the 8.0% Series D Cumulative Preferred Stock; and
(c) the 8.0% Series E Cumulative Convertible Preferred Stock.

 

132.                        “Priority Tax Claim” means any Claim of a
Governmental Unit of the kind specified in section 507(a)(8) of the Bankruptcy
Code.

 

133.                        “Pro Rata” means, unless indicated otherwise, the
proportion that an Allowed Claim or Allowed Interest in a particular Class bears
to the aggregate amount of Allowed Claims

 

15

--------------------------------------------------------------------------------


 

or Allowed Interests in that respective Class, or the proportion that Allowed
Claims or Allowed Interests in a particular Class bear to the aggregate amount
of Allowed Claims or Allowed Interests in a particular Class and other Classes
entitled to share in the same recovery as such Allowed Claim or Allowed
Interests under the Plan.

 

134.                        “Professional” means an Entity employed pursuant to
a Court order in accordance with sections 327 or 1103 of the Bankruptcy Code and
to be compensated for services rendered before or on the Effective Date,
pursuant to sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

 

135.                        “Professional Fee Claims” means all Administrative
Claims for the compensation of Professionals and the reimbursement of expenses
incurred by such Professionals through and including the Effective Date to the
extent such fees and expenses have not been paid pursuant to the Interim
Compensation Order or any other order of the Court.  To the extent the Court
denies or reduces by a Final Order any amount of a Professional’s requested fees
and expenses, then the amount by which such fees or expenses are reduced or
denied shall reduce the applicable Professional Fee Claim.

 

136.                        “Professional Fee Escrow Account” means an
interest-bearing account in an amount equal to the Professional Fee Reserve
Amount and funded by the Debtors on the Effective Date, pursuant to
Article II.B.

 

137.                        “Professional Fee Reserve Amount” means the total
amount of Professional Fee Claims estimated, with the reasonable consent of the
Majority Backstoppers (which consent will not be unreasonably withheld), in
accordance with Article II.B.3.

 

138.                        “Proof of Claim” means a proof of Claim Filed
against any of the Debtors in the Chapter 11 Cases.

 

139.                        “Reinstated” or “Reinstatement” means, with respect
to Claims and Interests, the treatment provided for in section 1124 of the
Bankruptcy Code.

 

140.                        “Released Party” means each of the following solely
in its capacity as such:  (a) the Debtors; (b) the Reorganized Debtors; (c) the
Backstoppers; (d) the Indenture Trustee; (e) the Bridge Facility Agent; (f) the
DIP Facility Agent; (g) the DIP Facility Lenders; (h) the Exit Financing Agent;
(i) the Exit Financing Lenders; (j) the Committee and each of its members,
solely in their respective capacity as such; (k) solely with respect to the
releases by the Debtors, Reorganized Debtors, and their estates provided in
Article VIII.E hereof, the Second Lien Agent; (l) the Unsecured Creditor
Distribution Trustee; and (m) with respect to each of the foregoing parties
under (a) through (l) (and with respect to (k), only to the extent set forth
therein), such Entity and its current and former Affiliates, and such Entities’
and their current and former Affiliates’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each solely in their
capacity as such.

 

16

--------------------------------------------------------------------------------


 

141.                        “Releasing Party” means each of the following solely
in its capacity as such: (a) the Debtors; (b) the Reorganized Debtors; (c) the
Backstoppers; (d) the Indenture Trustee; (e) the Bridge Facility Agent; (f) the
DIP Facility Agent; (g) the DIP Facility Lenders; (h) the Exit Financing Agent;
(i) the Exit Financing Lenders; (j) all holders of Claims and Interests that are
deemed to accept the Plan; (k) all holders of Claims and Interests who vote to
accept the Plan; (l) all holders in voting Classes who abstain from voting on
the plan and who do not opt out of the releases provided by the Plan; (m) each
of the members of the Committee, solely in their respective capacity as such;
(n) solely with respect to the release of the Debtors, Reorganized Debtors, and
their estates provided in Article VIII.F hereof (and not with respect to any
other Released Party), the Second Lien Agent; and (o) with respect to each of
the foregoing parties under (a) through (n), such Entity and its current and
former Affiliates, and such Entities’ and their current and former Affiliates’
current and former directors, managers, officers, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and
former equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each solely in their capacity as such.

 

142.                        “Reorganized Debtors” means the Debtors, or any
successors thereto, by merger, consolidation, or otherwise, on or after the
Effective Date, including Reorganized MHRC.

 

143.                        “Reorganized MHRC” means (a) MHRC, (b) any
successors thereto, by merger, consolidation, or otherwise, on and after the
Effective Date, or (c) a new corporation, limited liability company, or other
entity that may be formed or caused to be formed to, among other things,
directly or indirectly acquire substantially all of the assets and/or equity
interests of some or all of the Debtors and issue the New Common Equity.

 

144.                        “Restructuring Support Agreement” means that certain
Magnum Hunter Resources Corp. Restructuring Support Agreement, dated
December 15, 2015, by and among the Debtors and the Restructuring Support
Parties, as amended pursuant to that certain First Amendment to Restructuring
Support Agreement, dated February 25, 2016, and as may be further amended,
modified, or supplemented, from time to time, in accordance with its terms and
the order approving the Restructuring Agreement [Docket No. 503].  A copy of the
Restructuring Support Agreement is attached as Exhibit B to the Disclosure
Statement.

 

145.                        “Restructuring Support Parties” means each Entity,
other than a Debtor, that is party to the Restructuring Support Agreement.

 

146.                        “Restructuring Transactions” shall have the meaning
set forth in Article IV.A.

 

147.                        “Royalty and Working Interests” means the working
interests granting the right to exploit oil and gas, and certain other royalty
or mineral interests including but not limited to, landowner’s royalty
interests, overriding royalty interests, net profit interests, non-participating
royalty interests, production payments, and all rights to payment or production
arising from such interests.

 

17

--------------------------------------------------------------------------------


 

148.                        “Royalty Order” means the order entered by the Court
authorizing the payment or application of funds attributable to mineral payments
and working interest [Docket No. 253].

 

149.                        “Samson” means Samson Resources Company, including
any of its subsidiaries and affiliates.

 

150.                        “Samson Claim” means any and all Claims, to the
extent such Claims become Allowed, held or asserted by Samson against any of the
Debtors, including, without limitation, all counterclaims asserted by Samson in
that certain lawsuit captioned Bakken Hunter LLC v. Samson Resources Company,
Case No. 4:15-cv-00088, filed in the United States District Court for the
District of North Dakota, Northwestern Division [Docket No. 6], as well as any
Claims arising under or relating to any agreements between Samson and any of the
Debtors.

 

151.                        “Samson Note” means shall have the meaning ascribed
to it in Article III.B.3.b.

 

152.                        “Schedule of Assumed Executory Contracts and
Unexpired Leases” means the schedule of Executory Contracts and Unexpired Leases
to be assumed by the Debtors pursuant to the Plan, as set forth in the Plan
Supplement, as may be amended by the Debtors (with the consent of the Majority
Backstoppers) from time to time prior to the Confirmation Date.

 

153.                        “Schedule of Rejected Executory Contracts and
Unexpired Leases” means the schedule of Executory Contracts and Unexpired Leases
to be rejected by the Debtors pursuant to the Plan, as set forth in the Plan
Supplement, as may be amended by the Debtors (with the consent of the Majority
Backstoppers) from time to time prior to the Confirmation Date.

 

154.                        “Schedules” means, collectively, the schedules of
assets and liabilities, schedules of Executory Contracts and Unexpired Leases,
and statements of financial affairs Filed by the Debtors pursuant to section 521
of the Bankruptcy Code and in substantial accordance with the Official
Bankruptcy Forms, as the same may have been amended, modified, or supplemented
from time to time.

 

155.                        “Second Lien Agent” means Credit Suisse AG, Cayman
Islands Branch, or any successor thereto, as administrative agent and collateral
agent under the Second Lien Credit Agreement, solely in its capacity as such.

 

156.                        “Second Lien Backstoppers” means Goldman Sachs Asset
Management L.P., Highbridge Principal Strategies, LLC, Fifth Street Station,
LLC, and any party that is a valid transferee of a Second Lien Claim from any
such institution (or from any such valid transferee) under and in accordance
with the Restructuring Support Agreement.

 

157.                        “Second Lien Claim” means any Claim against the
Debtors arising on account of the Second Lien Credit Agreement.

 

158.                        “Second Lien Credit Agreement” means that certain
Second Lien Credit Agreement, dated as of October 22, 2014, as amended,
restated, modified, supplemented, or replaced from time to time prior to the
Petition Date, by and among MHRC, as borrower, certain of the other Debtors, as
guarantors, the Second Lien Agent, and the Second Lien Lenders.

 

18

--------------------------------------------------------------------------------


 

159.                        “Second Lien Lenders” means the lenders party to the
Second Lien Credit Agreement, solely in their capacity as such.

 

160.                        “Second Lien Recovery Equity” means 36.87% of the
New Common Equity issued on the Effective Date and subject to (a) dilution on
account of the Management Incentive Plan, (b) dilution on account of the New
Common Equity comprising the Unsecured Creditor Equity and issued and
distributed to the holders of Allowed Equity Election General Unsecured Claims,
and (c) dilution on account of the New Common Equity issued and distributed to
holders of Allowed DIP Claims and Allowed DIP Backstop Fee Claims on account of
the DIP True-Up.

 

161.                        “Second Lien True-Up” means that certain New Common
Equity distribution mechanism whereby, on each Equity Distribution Date,
Reorganized MHRC shall issue and distribute to holders of Allowed Second Lien
Claims, who shall share in such distribution Pro Rata, additional New Common
Equity in an amount of shares necessary to ensure that the percentage of New
Common Equity held by holders of Second Lien Claims, in the aggregate, shall
exceed the percentage of New Common Equity held by holders of Note Claims, in
the aggregate, by 5.54%.

 

162.                        “Section 510(b) Claim” means any Claim arising from
(a) rescission of a purchase or sale of a security of the Debtors or an
Affiliate of the Debtors, (b) purchase or sale of such a security, or
(c) reimbursement or contribution allowed under section 502 of the Bankruptcy
Code on account of such a Claim.

 

163.                        “Secured” means when referring to a Claim, a Claim: 
(a) secured by a Lien on property in which the applicable Estate has an
interest, which Lien is valid, perfected, and enforceable pursuant to applicable
law or by reason of a Court order, or that is subject to setoff pursuant to
section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s
interest in such Estate’s interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section
506(a) of the Bankruptcy Code; or (b) otherwise Allowed pursuant to the Plan as
a Secured Claim.

 

164.                        “Secured Tax Claims” means any Secured Claim against
any Debtor that, absent its secured status, would be entitled to priority in
right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for
penalties.

 

165.                        “Securities Act” means the Securities Act of 1933,
15 U.S.C. §§ 77a—77aa, as amended, or any similar federal, state or local law.

 

166.                        “Security” shall have the meaning set forth in
section 101(49) of the Bankruptcy Code.

 

167.                        “Termination Date” shall have the meaning ascribed
to such term in the Restructuring Support Agreement.

 

168.                        “Termination Event” shall have the meaning ascribed
to such term in the Restructuring Support Agreement.

 

19

--------------------------------------------------------------------------------


 

169.                        “Trigger Event” shall have the meaning ascribed to
such term in Article VII.A.

 

170.                        “U.S. Trustee” means the Office of the United States
Trustee for the District of Delaware.

 

171.                        “U.S. Trustee Fees” means fees arising under 28
U.S.C. § 1930(a)(6) and, to the extent applicable, accrued interest thereon
arising under 31 U.S.C. § 3717.

 

172.                        “Unclaimed Distribution” means any distribution
under the Plan on account of an Allowed Claim or Allowed Interest to a holder
that has not:  (a) accepted a particular distribution or, in the case of
distributions made by check, negotiated such check; (b) given notice to the
Reorganized Debtors of an intent to accept a particular distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information
necessary to facilitate a particular distribution; or (d) taken any other action
necessary to facilitate such distribution.

 

173.                        “Unexpired Lease” means a lease of nonresidential
real property to which one or more of the Debtors is a party that is subject to
assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

 

174.                        “Unimpaired” means, with respect to a Class of
Claims or Interests, a Claim or an Interest that is unimpaired within the
meaning of section 1124 of the Bankruptcy Code, including through payment in
full in Cash or Reinstatement.

 

175.                        “Unsecured” means not Secured.

 

176.                        “Unsecured Creditor Cash Pool” means Cash in the
amount of $23,000,000.00.

 

177.                        “Unsecured Creditor Distribution Trust” means a
trust established to hold and distribute the Cash making up the Unsecured
Creditor Cash Pool in accordance with the Unsecured Creditor Distribution Trust
Agreement, the Plan, and the Confirmation Order.

 

178.                        “Unsecured Creditor Distribution Trustee” means the
Person designated by the Committee in the Unsecured Creditor Distribution Trust
Agreement to administer the Unsecured Creditor Distribution Trust upon the
occurrence of a Trigger Event and any successor appointed in accordance with the
Unsecured Creditor Distribution Trust Agreement.

 

179.                        “Unsecured Creditor Distribution Trust Agreement”
means the trust agreement that, among other things, establishes the Unsecured
Creditor Distribution Trust, which trust agreement shall be substantially in the
form included in the Plan Supplement, in form and substance reasonably
acceptable to the Debtors, the Committee, and the Majority Backstoppers.  Among
other things, the Unsecured Creditor Distribution Trust Agreement shall permit
the Unsecured Creditor Distribution Trustee to, in its discretion, estimate the
Allowed amount of Cash Recovery General Unsecured Claims, provide for reserves
for Disputed Cash Recovery General Unsecured Claims, and make distributions
(including interim distributions) of Cash held in the Unsecured Creditor
Distribution Trust.

 

180.                        “Unsecured Creditor Equity” means the New Common
Equity distributable (but not physically held in reserve) to holders of Allowed
Equity Election General Unsecured Claims

 

20

--------------------------------------------------------------------------------


 

pursuant to, and in an amount as set forth in, Article III.B.7.b.(ii) hereof,
subject to dilution on account of (a) the Management Incentive Plan;
(b) dilution on account of the New Common Equity issued and distributed to
holders of Allowed DIP Claims and Allowed DIP Backstop Fee Claims on account of
the DIP True-Up; and (c) dilution on account of the New Common Equity issued and
distributed to holders of Allowed Second Lien Claims on account of the Second
Lien-True Up.

 

181.                        “Unsecured Creditor Equity Option” has the meaning
set forth in Article III.B.7(a) hereof.

 

182.                        “Voting Deadline” means the deadline for submitting
votes to accept or reject the Plan as set by the Court pursuant to a Final
Order.

 

183.                        “Voting Procedures” means the procedures and
instructions for voting on the Plan and related deadlines as set forth in the
exhibits annexed to the Court order approving the Disclosure Statement.

 

184.                        “Wesbanco Facility” means that certain Facility Loan
and Security Agreement, dated as of February 12, 2010, as amended, restated,
modified, supplemented or replaced from time to time between Alpha Hunter
Drilling, LLC and Wesbanco Bank, Inc., as lender.

 

185.                        “Wesbanco Secured Claims” means all Claims against
Alpha Hunter Drilling, LLC arising on account of the Wesbanco Facility, in the
aggregate Allowed amount of $4,150,853.87.

 

B.                                    Rules of Interpretation

 

For purposes herein:  (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) except as otherwise provided, any reference herein to an existing document
or exhibit having been Filed or to be Filed shall mean that document or exhibit,
as it may thereafter be amended, restated, supplemented, or otherwise modified
in accordance with the terms of the Plan and the Restructuring Support
Agreement; (4) unless otherwise specified, all references herein to “Articles”
are references to Articles of the Plan or hereto; (5) unless otherwise stated,
the words “herein,” “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety
rather than to a particular portion of the Plan; (6) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation hereof; (7) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation;” (8) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (9) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; and (10) any docket

 

21

--------------------------------------------------------------------------------


 

number references in the Plan shall refer to the docket number of any document
Filed with the Court in the Chapter 11 Cases.

 

C.                                    Computation of Time

 

Unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed
herein.  If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 

D.                                    Governing Law

 

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing
law of such agreement shall control); provided that corporate or limited
liability company governance matters relating to the Debtors or the Reorganized
Debtors, as applicable, not incorporated or formed (as applicable) in Delaware
shall be governed by the laws of the state of incorporation or formation (as
applicable) of the applicable Debtor or Reorganized Debtor.

 

E.                                     Reference to Monetary Figures

 

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F.                                      Reference to the Debtors or the
Reorganized Debtors

 

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.                                    Controlling Document

 

In the event of an inconsistency between the Plan and the Disclosure Statement
or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements or amendments to any of the
foregoing, other than the Plan Supplement), the terms of the Plan shall control
in all respects.  In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order).  In the event of an inconsistency between the Confirmation
Order and the Plan, the Confirmation Order shall control.

 

22

--------------------------------------------------------------------------------


 

ARTICLE II.
ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY CLAIMS

 

In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims and Priority Tax Claims have not been classified and,
thus, are excluded from the Classes of Claims and Interests set forth in
Article III hereof.

 

A.                                    Administrative Claims

 

Except with respect to Administrative Claims that are Professional Fee Claims,
or that are DIP Facility Claims or DIP Backstop Fee Claims, which Claims shall
receive the treatment provided under Article II.C, and except to the extent that
an Administrative Claim has already been paid during the Chapter 11 Cases or a
holder of an Allowed Administrative Claim and the applicable Debtor(s), with the
consent of the Majority Backstoppers, agree to less favorable treatment, each
holder of an Allowed Administrative Claim shall be paid in full in Cash on the
unpaid portion of its Allowed Administrative Claim on the latest of:  (a) on or
as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed; and
(c) the date such Allowed Administrative Claim becomes due and payable, or as
soon thereafter as is reasonably practicable; provided that Allowed
Administrative Claims that arise in the ordinary course of the Debtors’
businesses shall be paid in the ordinary course of business in accordance with
the terms and subject to the conditions of any agreements governing, instruments
evidencing, or other documents relating to such transactions.

 

Except as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims, (i) requests for payment
of Administrative Claims arising in the time period between the Petition Date
and the Administrative Claims Bar Date must be Filed and served on the
Reorganized Debtors pursuant to the procedures specified in the Administrative
Claims Order no later than the Administrative Claims Bar Date, and (ii) requests
for payment of Administrative Claims arising between the Administrative Claims
Bar Date and the Effective Date must be Filed and served on the Reorganized
Debtors pursuant to the procedures specified in the Confirmation Order and the
notice of entry of the Confirmation Order no later than the Final Administrative
Claims Bar Date.  Holders of Administrative Claims that are required to, but do
not, File and serve a request for payment of such Administrative Claims by such
dates shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors or their property and such
Administrative Claims shall be deemed discharged as of the Effective Date. 
Objections to such requests, if any, must be Filed and served on the Reorganized
Debtors and the requesting party no later than 60 days after the Effective
Date.  Notwithstanding the foregoing, no request for payment of an
Administrative Claim need be Filed with respect to an Administrative Claim
previously Allowed.

 

23

--------------------------------------------------------------------------------


 

B.                                    Professional Compensation

 

1.                                      Final Fee Applications

 

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
and counsel to the Noteholder Backstoppers and Second Lien Backstoppers no later
than 45 days after the Effective Date.  All such final requests will be subject
to approval by the Court after notice and a hearing in accordance with the
procedures established by the Bankruptcy Code and prior orders of the Court in
the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account up to its full Allowed amount.  If the Professional Fee Escrow Account
is insufficient to fund the full Allowed amounts of Professional Fee Claims,
remaining unpaid Allowed Professional Fee Claims will be promptly paid by
Reorganized MHRC without any further action or order of the Court.

 

2.                                      Professional Fee Escrow Account

 

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount, which shall be funded by Reorganized MHRC. The Professional Fee Escrow
Account shall be maintained in trust solely for the Professionals.  Such funds
shall not be considered property of the Estates of the Debtors or the
Reorganized Debtors.  The amount of Professional Fee Claims owing to the
Professionals shall be paid in Cash to such Professionals by the Reorganized
Debtors from the Professional Fee Escrow Account as soon as reasonably
practicable after such Professional Fee Claims are Allowed by a Final Order. 
When all such Allowed amounts owing to Professionals have been paid in full, any
remaining amount in the Professional Fee Escrow Account shall promptly be paid
to Reorganized MHRC without any further action or order of the Court.

 

3.                                      Professional Fee Reserve Amount

 

Professionals shall reasonably estimate their unpaid Professional Fee Claims and
other unpaid fees and expenses incurred in rendering services to the Debtors
before and as of the Effective Date, which estimate shall be subject to the
reasonable consent of the Majority Backstoppers (which consent will not be
unreasonably withheld), and shall deliver such estimate to the Debtors and
counsel to the Noteholder Backstoppers and Second Lien Backstoppers no later
than five days before the Effective Date, provided, however, that such estimate
shall not be deemed to limit the amount of the fees and expenses that are the
subject of the Professional’s final request for payment of Filed Professional
Fee Claims.  If a Professional does not provide an estimate, the Debtors or
Reorganized Debtors may estimate, with the reasonable consent of the Majority
Backstoppers (which consent will not be unreasonably withheld), the unpaid and
unbilled fees and expenses of such Professional.

 

4.                                      Post-Effective Date Fees and Expenses

 

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the

 

24

--------------------------------------------------------------------------------


 

reasonable, actual, and documented legal, professional, or other fees and
expenses related to implementation of the Plan and Consummation incurred on or
after the Effective Date by the Professionals.  Upon the Effective Date, any
requirement that Professionals comply with sections 327 through 331, 363, and
1103 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and the Debtors or Reorganized Debtors
may employ and pay any Professional in the ordinary course of business without
any further notice to or action, order, or approval of the Court.

 

C.                                    DIP Facility Claims and DIP Backstop Fee
Claims

 

The DIP Facility Claims shall be deemed to be Allowed superpriority
Administrative Claims in the full amount due and owing under the DIP Facility as
of the Effective Date.  In full satisfaction of and in exchange for each DIP
Facility Claim, each DIP Facility Claim will be satisfied in full pursuant to
the DIP Credit Agreement and the Restructuring Support Agreement and each holder
of a DIP Facility Claim shall receive (a) on the Effective Date, its Pro Rata
share of the DIP Recovery and (b) on each Equity Distribution Date, its Pro Rata
share of the DIP True-Up.  The DIP Backstop Fee Claims shall be deemed to be
Allowed superpriority Administrative Claims in the full amount of the DIP
Backstop Fee as of the Effective Date.  In full satisfaction of and in exchange
for each DIP Backstop Fee Claim, each DIP Backstop Fee Claim will be satisfied
in full pursuant to the DIP Credit Agreement and the Restructuring Support
Agreement and each holder of a DIP Backstop Fee Claim shall receive (a) on the
Effective Date, its Pro Rata share of the DIP Backstop Fee and (b) on each
Equity Distribution Date, its Pro Rata Share of the DIP True-Up.

 

D.                                    Priority Tax Claims

 

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.  In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

E.                                     Statutory Fees

 

All fees due and payable pursuant to section 1930 of Title 28 of the U.S. Code
prior to the Effective Date shall be paid by the Debtors.  On and after the
Effective Date, the Reorganized Debtors shall pay any and all such fees when due
and payable, and shall File with the Court quarterly reports in a form
reasonably acceptable to the U.S. Trustee.  Each Debtor shall remain obligated
to pay quarterly fees to the U.S. Trustee until the earliest of that particular
Debtor’s case being closed, dismissed, or converted to a case under Chapter 7 of
the Bankruptcy Code.

 

25

--------------------------------------------------------------------------------


 

ARTICLE III.
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.                                    Summary of Classification

 

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
DIP Facility Claims; Cure Claims, and Priority Tax Claims, are classified in the
Classes set forth in this Article III.  A Claim or Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within
the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest qualifies within the description of
such other Classes.  A Claim or Interest also is classified in a particular
Class for the purpose of receiving distributions pursuant to the Plan only to
the extent that such Claim is an Allowed Claim in that Class and has not been
paid, released, or otherwise satisfied prior to the Effective Date.  The Plan
constitutes a separate chapter 11 plan of reorganization for each Debtor and the
classifications set forth in Classes 1 through 9 shall be deemed to apply to
each Debtor; provided that the Debtors, with the consent of the Majority
Backstoppers, reserve the right to modify the Plan in accordance with Article X
hereof, including the right to withdraw the Plan as to an individual Debtor at
any time before the Confirmation Date.  For all purposes under the Plan, each
Class will contain sub-Classes for each of the Debtors (i.e., there will be 10
Classes for each Debtor); provided, that, any Class that is vacant as to a
particular Debtor will be treated in accordance with Article III.D below.

 

1.                                      Class Identification

 

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

 

Claim or Interest

 

Status

 

Voting Rights

1

 

Other Priority Claims

 

Unimpaired

 

Presumed to Accept

2

 

Other Secured Claims

 

Unimpaired

 

Presumed to Accept

3

 

Samson Claim

 

Impaired

 

Entitled to Vote

4

 

Equipment and Other Note Claims

 

Unimpaired

 

Presumed to Accept

5

 

Second Lien Claims

 

Impaired

 

Entitled to Vote

6

 

Note Claims

 

Impaired

 

Entitled to Vote

7(a)

 

General Unsecured Claims

 

Impaired

 

Entitled to Vote

7(b)

 

Convenience Claims

 

Impaired

 

Entitled to Vote

8

 

Intercompany Claims

 

Unimpaired/Impaired

 

Not Entitled to Vote

9

 

Intercompany Interests

 

Unimpaired/Impaired

 

Not Entitled to Vote

10

 

Interests in MHRC

 

Impaired

 

Deemed to Reject

 

26

--------------------------------------------------------------------------------


 

B.                                    Treatment of Claims and Interests

 

1.                                      Class 1 — Other Priority Claims

 

a.                                      Classification:  Class 1 consists of
Other Priority Claims.

 

b.                                      Treatment:  In full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed Other Priority Claim, each such holder shall receive
(A) payment in full, in Cash, of the unpaid portion of its Allowed Other
Priority Claim on the latest of:  (i) on or as soon as reasonably practicable
after the Effective Date if such Allowed Other Priority Claim is Allowed as of
the Effective Date; (ii) on or as soon as reasonably practicable after the date
such Other Priority Claim is Allowed; and (iii) the date such Allowed Other
Priority Claim becomes due and payable, or as soon thereafter as is reasonably
practicable, or (B) treatment pursuant to such other terms as may be agreed to
by the holder of such Allowed Other Priority Claim, the Debtors, and the
Majority Backstoppers.

 

c.                                       Voting:  Class 1 is Unimpaired under
the Plan.  Each holder of an Other Priority Claim will be conclusively presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. 
Therefore, each holder of an Other Priority Claim will not be entitled to vote
to accept or reject the Plan.

 

2.                                      Class 2 — Other Secured Claims

 

a.                                      Classification:  Class 2 consists of
Other Secured Claims.

 

b.                                      Treatment:  Except to the extent that a
holder of an Allowed Other Secured Claim agrees to a less favorable treatment
with the consent of the Majority Backstoppers, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Other Secured Claim, each such holder shall receive, at the Debtors’
option and with the consent of the Majority Backstoppers, and as the Debtors
shall designate, with respect to any Allowed Other Secured Claim that is Allowed
as of the Effective Date in Plan Supplement, or, with respect to Other Secured
Claims that become Allowed after the Effective Date, within 30 days of any Other
Secured Claim becoming an Allowed Claim, any of the following alternative
treatments of any Allowed Other Secured Claim:  (i) payment in full in Cash of
the unpaid portion of such Allowed Other Secured Claim (inclusive of interest to
the extent the applicable claimant is entitled to such interest pursuant to
Bankruptcy Code section 506(b)) on the latest of (a) on or as soon as reasonably
practicable after the Effective Date if such Allowed Other Secured Claim is
Allowed as of the Effective Date, (b) on or as soon as reasonably practicable
after the date such Other Secured Claim is Allowed and

 

27

--------------------------------------------------------------------------------


 

following the Reorganized Debtors’ 30-day treatment designation period, and
(c) the date such Allowed Other Secured Claim becomes due and payable following
the Reorganized Debtors’ 30-day treatment designation period; (ii) Reinstatement
pursuant to section 1124 of the Bankruptcy Code; (iii) the return or abandonment
to the holder of the Allowed Other Secured Claim of the collateral securing such
Allowed Other Secured Claim; or (iv) such other recovery necessary to satisfy
section 1129 of the Bankruptcy Code.

 

c.                                       Voting:  Class 2 is Unimpaired under
the Plan.  Each holder of an Other Secured Claim will be conclusively presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. 
Therefore, each holder of an Other Secured Claim will not be entitled to vote to
accept or reject the Plan.

 

3.                                      Class 3 — Samson Claim

 

a.                                      Classification:  Class 3 consists of the
Samson Claim.

 

b.                                      Treatment:  Except to the extent that
Samson agrees to less favorable treatment with the consent of the Majority
Backstoppers, in full and final satisfaction, compromise, settlement, release,
and discharge of and in exchange for the Samson Claim, Samson shall receive, at
the Debtors’ option and with the consent of the Majority Backstoppers, a note
that satisfies the requirements of section 1129(b)(2)(A)(i) (the “Samson Note”)
and that provides for payment of the Samson Claim.  The terms of the Samson Note
shall be described in the Plan Supplement, provided however that (x) the Debtors
may, with the consent of the Majority Backstoppers or (y) the Reorganized
Debtors may (if after the Effective Date), designate within 30 days of the date
that the Samson Claim becomes Allowed any of the following alternative
treatments of the Samson Claim:  (i) payment in full in Cash of the unpaid
portion of the Samson Claim (inclusive of interest to the extent the applicable
claimant is entitled to such interest pursuant to Bankruptcy Code
Section 506(b)) on the latest of (a) on or as soon as reasonably practicable
after the Effective Date if the Samson Claim is Allowed as of the Effective
Date, (b) on or as soon as reasonably practicable after the date the Samson
Claim is Allowed, and (c) the date the Samson Claim becomes due and payable;
(ii) Reinstatement pursuant to section 1124 of the Bankruptcy Code; (iii) the
return or abandonment to Samson of the collateral securing the Samson Claim; or
(iv) such other recovery necessary to satisfy section 1129 of the Bankruptcy
Code.

 

c.                                       Voting:  Class 3 is Impaired under the
Plan.  Samson will be entitled to vote to accept or reject the Plan.

 

28

--------------------------------------------------------------------------------


 

4.                                      Class 4 - Equipment and Other Note
Claims

 

a.                                      Classification:  Class 4 consists of all
Equipment and Other Note Claims.

 

b.                                      Treatment:  On the Effective Date, or as
soon thereafter as reasonably practicable, except to the extent that a holder of
an Allowed Equipment and Other Note Claim agrees to less favorable treatment
with the consent of the Majority Backstoppers, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Equipment and Other Note Claim, each such claim shall be Reinstated
pursuant to section 1124 of the Bankruptcy Code.

 

c.                                       Voting:  Class 4 is Unimpaired under
the Plan.  Each holder of an Equipment and Other Note Claim will be conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code.  Therefore, each holder of an Equipment and Other Note Claim will not be
entitled to vote to accept or reject the Plan.

 

5.                                      Class 5 - Second Lien Claims

 

a.                                      Classification:  Class 5 consists of all
Second Lien Claims.

 

b.                                      Allowance:  The Second Lien Claims shall
be Allowed in the aggregate amount equal to $336,600,000.00 plus accrued and
unpaid interest owing under the Second Lien Credit Agreement at the non-default
rate set forth in the Second Lien Credit Agreement.

 

c.                                       Treatment:  In full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed Second Lien Claim, each Second Lien Lender shall receive (i) on
the Effective Date, or as soon thereafter as reasonably practicable, its Pro
Rata share of the Second Lien Recovery Equity and (ii) the right to receive, on
each Equity Distribution Date, its Pro Rata share of the Second Lien True-Up.

 

d.                                      Voting:  Class 5 is Impaired under the
Plan.  Each Second Lien Lender will be entitled to vote to accept or reject the
Plan.

 

6.                                      Class 6 - Note Claims

 

a.                                      Classification:  Class 6 consists of all
Note Claims.

 

b.                                      Allowance:  The Note Claims shall be
Allowed in the aggregate principal amount equal to $600,000,000.00 plus accrued
and unpaid prepetition interest, fees, expenses and indemnities owing under the
Indenture at the non-default rate set forth in the Indenture.  For the avoidance
of doubt, the Notes Claims shall not be subject to any avoidance, reductions,
setoff, offset, recharacterization, subordination (equitable or contractual or

 

29

--------------------------------------------------------------------------------


 

otherwise), counter-claim, defense, disallowance, impairment, objection or any
challenges under applicable law or regulation.

 

c.                                       Treatment:  On the Effective Date, or
as soon thereafter as reasonably practicable, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Note Claim, each Noteholder shall receive, subject to the terms of the
Indenture and the rights of the Indenture Trustee to assert the Indenture
Trustee Charging Lien, its Pro Rata share of the Noteholder Recovery Equity.

 

d.                                      Voting:  Class 6 is Impaired under the
Plan.  Each Noteholder will be entitled to vote to accept or reject the Plan.

 

7.                                      Class 7(a) - General Unsecured Claims

 

a.                                      Classification:  Class 7(a) consists of
any Allowed General Unsecured Claims that are not Convenience Claims.

 

b.                                      Treatment:  Except to the extent that a
holder of a Class 7(a) Allowed General Unsecured Claim agrees to a less
favorable treatment with the consent of the Majority Backstoppers, in full and
final satisfaction, compromise, settlement, release, and discharge of and in
exchange for such Class 7(a) Claim, each such holder shall receive either:
(i) on the Effective Date, as soon thereafter as reasonably practicable, or as
otherwise provided in the Unsecured Creditor Distribution Trust Agreement, with
respect to each Allowed Cash Recovery General Unsecured Claim, Cash in an amount
equal to the lesser of: (A) $0.50 on account of each dollar of its Allowed Cash
Recovery General Unsecured Claim, payable from Cash held in the Unsecured
Creditor Distribution Trust (and in accordance with the Unsecured Creditor
Distribution Trust Agreement); or (B) its Pro Rata share (determined with
respect to all holders of Allowed Cash Recovery General Unsecured Claims) of the
amount of Cash held in the Unsecured Creditor Distribution Trust (and in
accordance with the Unsecured Creditor Distribution Trust Agreement) after all
payments to holders of Convenience Claims in Class 7(b) and Creditor Claim
Representative Expenses have been paid in accordance with the Plan and the
Unsecured Creditor Distribution Trust Agreement; or (ii) the right to receive,
on the Effective Date, as soon as reasonably practicable thereafter, or the next
applicable Equity Distribution Date, as applicable, with respect to each Allowed
Equity Election General Unsecured Claim, Unsecured Creditor Equity in an amount
of shares or interests, as applicable, equal to the amount of New Common Equity
such holder would have received had such holder’s Allowed Equity Election
General Unsecured Claim been an Allowed Note Claim of equal value as of the
Effective Date (the treatment described in this sub-clause (ii) of this
Article III.B.7.b, the “Unsecured Creditor Equity Option”).  Satisfaction of
such General Unsecured Claim is subject to the rights of the Creditor

 

30

--------------------------------------------------------------------------------


 

Claim Representative or any other party in interest to dispute such Claim as if
the Chapter 11 Cases had not been commenced in accordance with applicable
non-bankruptcy law.

 

c.                                       Voting:  Class 7(a) is Impaired under
the Plan.  Each holder of a General Unsecured Claim in Class 7(a) will be
entitled to vote to accept or reject the Plan in accordance with the Voting
Procedures.

 

8.                                      Class 7(b) - Convenience Claims

 

a.                                      Classification:  Class 7(b) consists of
all Convenience Claims.

 

b.                                      Treatment:  On the Effective Date, or as
soon thereafter as reasonably practicable, except to the extent that a holder of
an Allowed Convenience Claim agrees to a less favorable treatment with the
consent of the Majority Backstoppers, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for each
Allowed Convenience Claim, each such holder shall receive payment in Cash in an
amount equal to $0.50 on account of each dollar of its Allowed Convenience
Claim, payable from Cash held in the Unsecured Creditor Distribution Trust. 
Payment of such Convenience Claim is subject to the rights of the Creditor Claim
Representative or any other party in interest to dispute such Claim as if the
Chapter 11 Cases had not been commenced in accordance with applicable
non-bankruptcy law.

 

c.                                       Voting:  Class 7(b) is Impaired under
the Plan.  Each holder of a Convenience Claim will be entitled to vote to accept
or reject the Plan in accordance with the Voting Procedures.

 

9.                                      Class 8 - Intercompany Claims

 

a.                                      Classification:  Class 8 consists of all
Intercompany Claims.

 

b.                                      Treatment:  Intercompany Claims shall be
Reinstated as of the Effective Date or, at the Debtors’ or the Reorganized
Debtors’ option, with the consent of the Majority Backstoppers, shall be
cancelled.  No distribution shall be made on account of any Intercompany Claims.

 

c.                                       Voting:  Intercompany Claims are either
Unimpaired, in which case the holders of such Intercompany Claims conclusively
are presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code, or Impaired and not receiving any distribution under the Plan,
in which case the holders of such Intercompany Claims are deemed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. 
Therefore, each holder of an Intercompany Claim will not be entitled to vote to
accept or reject the Plan.

 

31

--------------------------------------------------------------------------------


 

10.                               Class 9 - Intercompany Interests

 

a.                                      Classification:  Class 9 consists of all
Intercompany Interests.

 

b.                                      Treatment:  Intercompany Interests shall
be Reinstated as of the Effective Date or, at the Debtors’ or the Reorganized
Debtors’ option, with the consent of the Majority Backstoppers, shall be
cancelled.  No distribution shall be made on account of any Intercompany
Interests.

 

c.                                       Voting:  Intercompany Interests are
either Unimpaired, in which case the holders of such Intercompany Interests
conclusively are presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code, or Impaired, in which case the holders of such
Intercompany Interests are deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code.  Therefore, each holder of an Intercompany
Interest will not be entitled to vote to accept or reject the Plan.

 

11.                               Class 10 - Interests in MHRC

 

a.                                      Classification:  Class 10 consists of
all Interests in MHRC (including Section 510(b) Claims).

 

b.                                      Treatment:  On the Effective Date, all
Interests in MHRC will be cancelled and the holders of Interests in MHRC shall
not receive or retain any distribution, property, or other value on account of
their Interests in MHRC.

 

c.                                       Voting:  Class 10 is Impaired under the
Plan.  Each holder of an Interest in MHRC will be conclusively deemed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. 
Therefore, each holder of an Interest in MHRC will not be entitled to vote to
accept or reject the Plan.

 

C.                                    Special Provision Governing Unimpaired
Claims

 

Nothing under the Plan shall affect the Debtors’ rights in respect of any
Unimpaired Claims, including all rights in respect of legal and equitable
defenses to or setoffs or recoupment against any such Unimpaired Claims.

 

D.                                    Confirmation Pursuant to Sections
1129(a)(10) and 1129(b) of the Bankruptcy Code

 

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests.

 

E.                                     Elimination of Vacant Classes

 

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Court as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan
for purposes of voting to accept

 

32

--------------------------------------------------------------------------------


 

or reject the Plan and for purposes of determining acceptance or rejection of
the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

F.                                      Voting Classes; Presumed Acceptance by
Non-Voting Classes

 

If a Class contains Claims or Interests eligible to vote and no holder of Claims
or Interests eligible to vote in such Class votes to accept or reject the Plan,
the Plan shall be presumed accepted by the holders of such Claims or Interests
in such Class.

 

G.                                    Intercompany Interests

 

To the extent Reinstated under the Plan, distributions on account of
Intercompany Interests are not being received by holders of such Intercompany
Interests on account of their Intercompany Interests but for the purposes of
administrative convenience, for the ultimate benefit of the holders of the New
Common Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the holders of Allowed
Claims.  For the avoidance of doubt: (1) to the extent Reinstated pursuant to
the Plan, on and after the Effective Date, all Intercompany Interests shall
continue to be owned by the same Reorganized Debtor that corresponds with the
Debtor that owned such Intercompany Interests prior to the Effective Date; and
(2) no Interests in a Debtor or Non-Debtor Subsidiary, or affiliate of a Debtor
or Non-Debtor Subsidiary, held by a Non-Debtor Subsidiary or a Non-Debtor
Affiliate of a Debtor will be affected by the Plan.

 

H.                                   Subordinated Claims

 

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Allowed Claims and
Allowed Interests and the respective distributions and treatments under the Plan
take into account and conform to the relative priority and rights of the Claims
and Interests in each Class in connection with any contractual, legal, and
equitable subordination rights relating thereto, whether arising under general
principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise.  Pursuant to section 510 of the Bankruptcy Code, the Debtors or
Reorganized Debtors reserve the right to re-classify any Allowed Claim or
Interest in accordance with any contractual, legal, or equitable subordination
relating thereto.

 

ARTICLE IV.
MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.                                    Restructuring Transactions

 

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Majority Backstoppers, shall take
all actions as may be necessary or appropriate to effect the transactions
described in, approved by, contemplated by, or necessary to effectuate the
Restructuring Support Agreement and the Plan (the “Restructuring Transactions”),
including:  (1) the execution and delivery of any appropriate agreements or
other documents of merger, consolidation, restructuring, conversion,
disposition, transfer, dissolution, or liquidation containing terms that are
consistent with the terms of the Plan, and that satisfy the requirements of
applicable law and any other terms to which the applicable Entities may agree;

 

33

--------------------------------------------------------------------------------


 

(2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability,
debt, or obligation on terms consistent with the terms of the Plan and having
other terms for which the applicable Entities agree; (3) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable state law;
(4) all transactions necessary to provide for the purchase of some or
substantially all of the assets or Interests of any of the Debtors, which
transactions shall be structured in the most tax efficient manner, including in
whole or in part as a taxable transaction for United States federal income tax
purposes, as determined by the Debtors and the Majority Backstoppers; (5) the
execution and delivery of the Exit Financing Documents; and (6) all other
actions that the applicable Entities determine to be necessary or appropriate,
including making filings or recordings that may be required by applicable law.

 

B.                                    Sources of Consideration for Plan
Distributions

 

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

1.                                      Issuance and Distribution of New Common
Equity

 

The New Common Equity, including options, or other equity awards, if any,
reserved under the Management Incentive Plan, shall be authorized on the
Effective Date without the need for any further corporate action and without any
further action by the holders of Claims or Interests.

 

All of the shares of New Common Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable.  Each issuance
and/or distribution of the New Common Equity under the Plan shall be governed by
the terms and conditions set forth in the Plan applicable to such issuance
and/or distribution and by the terms and conditions of the instruments
evidencing or relating to such issuance and/or distribution, which terms and
conditions shall bind each Entity receiving such distribution or issuance.  For
the avoidance of doubt, any claimant’s acceptance of New Common Equity,
including any issuance and/or distribution following the Effective Date of New
Common Equity comprising the Unsecured Creditor Equity, shall be deemed as its
agreement to the New Shareholders’ Agreement, as the same may be amended or
modified from time to time following the Effective Date in accordance with its
terms.

 

2.                                      Establishment of the Unsecured Creditor
Distribution Trust

 

The establishment of the Unsecured Creditor Distribution Trust in accordance
with the Unsecured Creditor Distribution Trust Agreement, and the deposit of
Cash making up the Unsecured Creditor Cash Pool in the Unsecured Creditor
Distribution Trust, in accordance with Article VI.B hereof, shall be authorized
on the Effective Date without the need for any further corporate action and
without any further action by the holders of Claims or Interests.

 

3.                                      Issuance of the New Common Equity
Comprising the Unsecured Creditor Equity

 

The issuance and/or distribution of the New Common Equity comprising the
Unsecured Creditor Equity, in accordance with Article VI.C hereof, shall be
authorized on the Effective

 

34

--------------------------------------------------------------------------------


 

Date without the need for any further corporate action and without any further
action by the holders of Claims or Interests.

 

4.                                      Exit Financing

 

On the Effective Date the Reorganized Debtors shall enter into the Exit
Financing, the terms of which will be set forth in the Exit Financing Documents.

 

Confirmation shall be deemed approval of the Exit Financing (including the
transactions contemplated thereby, and all actions to be taken, undertakings to
be made, and obligations to be incurred and fees paid by the Debtors or the
Reorganized Debtors, with the consent of the Majority Backstoppers, in
connection therewith), to the extent not approved by the Court previously, and
the Reorganized Debtors, with the consent of the Majority Backstoppers, are
authorized to execute and deliver those documents necessary or appropriate to
obtain the Exit Financing, including the Exit Financing Documents, without
further notice to or order of the Court, act or action under applicable law,
regulation, order, or rule or vote, consent, authorization, or approval of any
Person (other than the Majority Backstoppers), subject to such modifications as
the Reorganized Debtors may deem to be necessary to consummate the Exit
Financing.

 

C.                                    Corporate Existence

 

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, on the Effective Date,
each Debtor shall continue to exist after the Effective Date as a separate
corporation, limited liability company, partnership, or other form of entity, as
the case may be, with all the powers of a corporation, limited liability
company, partnership, or other form of entity, as the case may be, pursuant to
the applicable law in the jurisdiction in which each applicable Debtor is
incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other analogous formation documents) in effect
before the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other analogous formation documents) are amended,
with the consent of the Majority Backstoppers, by the Plan or otherwise, and to
the extent such documents are amended, such documents are deemed to be amended
pursuant to the Plan and require no further action or approval (other than any
requisite filings required under applicable state, provincial, or federal law).

 

D.                                    Vesting of Assets in the Reorganized
Debtors

 

Except as otherwise provided in the Plan, on the Effective Date, all property in
each Estate, all Causes of Action, and any property acquired by any of the
Debtors, including Interests held by the Debtors in Non-Debtor Subsidiaries,
pursuant to the Plan shall vest in each respective Reorganized Debtor, free and
clear of all Liens, Claims, charges, or other encumbrances.  On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its business and may use, acquire, or dispose of property,
and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

 

35

--------------------------------------------------------------------------------


 

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors.  The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of.  This Plan shall be conclusively deemed to be adequate notice that
such Lien, Claim, encumbrance, or other interest is being extinguished and no
notice, other than by this Plan, shall be given prior to the presentation of
such Court order(s) or assignment(s).  Any Person having a Lien, Claim,
encumbrance, or other interest against any of the property vested in accordance
with the foregoing paragraph shall be conclusively deemed to have consented to
the transfer, assignment and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

 

E.                                     Cancellation of Existing Securities

 

Except as otherwise provided in the Plan:  (1) the obligations of the Debtors
under the DIP Credit Agreement, the Bridge Financing Facility, the Second Lien
Credit Agreement, and the Indenture, all Interests in MHRC, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of or ownership interest in the Debtors or giving
rise to any Claim or Interest shall be cancelled and the Debtors and the
Reorganized Debtors shall not have any continuing obligations thereunder;
provided that such cancellation of the Second Lien Credit Agreement and such
certificates, shares, notes, bonds, indentures, purchase rights, options,
warrants, or other instruments or documents shall be only with respect to the
Debtors and Reorganized Debtors and shall not (subject in all cases to the
release provision set forth in Article VIII) alter the rights or obligations of
any non-Debtor parties vis-à-vis one another with respect to the Second Lien
Credit Agreement or such certificates, shares, notes, bonds, indentures,
purchase rights, options, warrants, or other instruments or documents; and
(2) the obligations of the Debtors pursuant, relating, or pertaining to any
agreements, indentures, certificates of designation, bylaws, or certificate or
articles of incorporation or similar documents governing the shares,
certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged; provided that notwithstanding
Confirmation or the occurrence of the Effective Date, any such indenture or
agreement that governs the rights of the holder of a Claim or Interest shall
continue in effect for purposes of enabling holders of Allowed Claims and
Allowed Interests to receive distributions under the Plan as provided herein;
provided, further, that the preceding proviso shall not affect the discharge of
Claims or Interests pursuant to the Bankruptcy Code, the Confirmation Order, or
the Plan or result in any expense or liability to the Reorganized Debtors,
except to the extent set forth in or provided for under the Plan; provided,
further, that nothing in this section shall effect a cancellation of any New
Common Equity, Intercompany Interests, or Intercompany Claims.

 

In addition to the foregoing, the Indenture shall continue in effect solely to
the extent necessary to (i) allow a disbursing agent or the Indenture Trustee to
make distributions to the Noteholders; (ii) permit the Indenture Trustee to
assert its Indenture Trustee Charging Lien;

 

36

--------------------------------------------------------------------------------


 

(iii) allow the Indenture Trustee to maintain any right of indemnification,
contribution, subrogation or any other claim or entitlement it may have under
the Indenture; (iv) permit the Indenture Trustee to appear before the Bankruptcy
Court after the Effective Date; (v) permit the Indenture Trustee to perform any
functions that are necessary to effectuate the foregoing; and (vi) to exercise
its rights and obligations relating to the interests of Noteholders.

 

On and after the Effective Date, all duties and responsibilities of the DIP
Facility Agent under the DIP Credit Agreement, Bridge Facility Agent under the
Bridge Financing Facility, the Second Lien Agent under the Second Lien Credit
Agreement, and the Indenture Trustee under the Indenture, as applicable, shall
be discharged unless otherwise specifically set forth in or provided for under
the Plan or the Plan Supplement.

 

If the record holder of the Notes is DTC or its nominee or another securities
depository or custodian thereof, and such Notes are represented by a global
security held by or on behalf of DTC or such other securities depository or
custodian, then each such holder of the Notes shall be deemed to have
surrendered such holder’s note, debenture or other evidence of indebtedness upon
surrender of such global security by DTC or such other securities depository or
custodian thereof.

 

F.                                      Corporate Action

 

Upon the Effective Date, or as soon thereafter as is reasonably practicable, all
actions contemplated by the Plan shall be deemed authorized and approved by the
Court in all respects, including, as applicable:  (1) entry into the Exit
Financing; (2) execution and delivery of the Exit Financing Documents; (3) the
issuance of the New Common Equity; (4) selection of the directors and officers
for Reorganized MHRC and the other Reorganized Debtors; (5) the right of the New
MHRC Board to adopt a Management Incentive Plan on terms and conditions
determined by the New MHRC Board in accordance with Article IV.N of the Plan;
(6) implementation of the Restructuring Transactions; (7) the Eureka Employee
Transfer (in accordance with agreements between and among the Debtors and the
Eureka Entities, it being understood that no such agreement shall constitute a
waiver of any Claims or Causes of Action between and among the Debtors and the
Eureka Entities, except to the extent specifically set forth in such agreement);
(8) the appointment of the Creditor Claim Representative; (9) the funding and
establishment of the Unsecured Creditor Distribution Trust; and (10)  all other
actions contemplated by the Plan (whether to occur before, on, or after the
Effective Date).  Upon the Effective Date, all matters provided for in the Plan
involving the corporate structure of Reorganized MHRC and the other Reorganized
Debtors, and any corporate action required by the Debtors, Reorganized MHRC, or
the other Reorganized Debtors in connection with the Plan (including any items
listed in the first sentence of this paragraph) shall be deemed to have occurred
and shall be in effect, without any requirement of further action by the
security holders, directors, or officers of the Debtors, Reorganized MHRC or the
other Reorganized Debtors, other than the consent of the Majority Backstoppers,
as applicable.  On or (as applicable) before the Effective Date, the appropriate
officers of the Debtors, Reorganized MHRC, or the other Reorganized Debtors
shall be authorized and (as applicable) directed to issue, execute, and deliver
the agreements, documents, securities, and instruments contemplated by the Plan
(or necessary or desirable to effect the transactions contemplated by the Plan)
in the name of and on behalf of Reorganized MHRC and the other Reorganized
Debtors, including the Exit Financing Documents and any and all other

 

37

--------------------------------------------------------------------------------


 

agreements, documents, securities, and instruments relating to the foregoing, to
the extent not previously authorized by the Court.  The authorizations and
approvals contemplated by this Article IV.F shall be effective notwithstanding
any requirements under non-bankruptcy law.

 

G.                                    New Organizational Documents

 

To the extent required under the Plan or applicable non-bankruptcy law,
Reorganized MHRC and the other Reorganized Debtors will, on or as soon as
practicable after the Effective Date, file their respective New Organizational
Documents with the applicable Secretaries of State and/or other applicable
authorities in their respective states, provinces, or countries of incorporation
in accordance with the corporate laws of the respective states, provinces, or
countries of incorporation.  Pursuant to section 1123(a)(6) of the Bankruptcy
Code, the New Organizational Documents of the Reorganized Debtors will prohibit
the issuance of non-voting equity securities and will comply with all other
applicable provisions of section 1123(a)(6) of the Bankruptcy Code regarding the
distribution of power among, and dividends to be paid to, different classes of
voting securities.  After the Effective Date, Reorganized MHRC and the other
Reorganized Debtors, as applicable, may amend and restate their respective New
Organizational Documents and other constituent documents as permitted by the
laws of their respective states, provinces, or countries of incorporation and
their respective New Organizational Documents.

 

On the Effective Date, the New Organizational Documents, including, upon
agreement by the Debtors and the Majority Backstoppers, the New Shareholders’
Agreement, substantially in forms to be filed with the Plan Supplement, shall be
deemed to be valid, binding, and enforceable in accordance with their terms and
provisions, such terms and provisions being satisfactory to the Majority
Backstoppers and the Reorganized Debtors.  If a New Shareholders’ Agreement is
put in place, any holder of a Claim that is to be issued and/or distributed
shares of New Common Equity pursuant to the Plan, including any issuance and/or
distribution following the Effective Date of the New Common Equity comprising
the Unsecured Creditor Equity, shall be deemed to have duly executed and
delivered to Reorganized MHRC a counterpart to the New Shareholders’ Agreement,
as the same may be amended or modified from time to time following the Effective
Date in accordance with its terms.

 

H.                                   Directors and Officers of the Reorganized
Debtors

 

As of the Effective Date, the term of the current members of the board of
directors of the Debtors shall expire, and the initial boards of directors,
including the New Boards, as well as the officers of each of the Reorganized
Debtors, shall be appointed in accordance with the New Organizational Documents
and other constituent documents of each Reorganized Debtor.  As set forth in the
Restructuring Support Agreement, the initial New MHRC Board shall consist of: 
(a) two persons selected by the Noteholder Backstoppers; (b) two persons
selected by the Second Lien Backstoppers; (c) the Chief Executive Officer of
Reorganized MHRC; (d) one person jointly selected by the Noteholder Backstoppers
and the Second Lien Backstoppers, who shall serve as the non-executive chairman;
and (e) one person selected by the Noteholder Backstoppers, based upon a slate
of three candidates jointly determined by the Noteholder Backstoppers and the
Second Lien Backstoppers.  The identity of the individuals who will serve on the
New Boards will be disclosed on or prior to the Confirmation Hearing. 
Successors will be elected in accordance with the New Organizational Documents. 
It is currently anticipated that

 

38

--------------------------------------------------------------------------------


 

Gary C. Evans shall be the Chief Executive Officer of Reorganized MHRC and the
other members of the Debtors’ management team as of the Effective Date will
remain in their same positions.

 

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent practicable, disclose in advance of the Confirmation Hearing the identity
and affiliations of any Person proposed to serve on the initial New Boards, as
well as those Persons that will serve as an officer of Reorganized MHRC or any
of the Reorganized Debtors.  To the extent any such director or officer is an
“insider” under the Bankruptcy Code, the nature of any compensation to be paid
to such director or officer will also be disclosed.  Each such director and
officer shall serve from and after the Effective Date pursuant to the terms of
the New Organizational Documents and other constituent documents of Reorganized
MHRC and the Reorganized Debtors.

 

I.                                        Effectuating Documents; Further
Transactions

 

On and after the Effective Date, Reorganized MHRC, and each of the other
Reorganized Debtors, and the officers and members of the New Boards thereof, are
authorized to and may issue, execute, deliver, file, or record such contracts,
Securities, instruments, releases, and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement, and
further evidence the terms and conditions of the Plan and the Securities issued
pursuant to the Plan, including the New Common Equity, in the name of and on
behalf of Reorganized MHRC or the Reorganized Debtors, without the need for any
approvals, authorization, or consents except those expressly required pursuant
to the Plan.

 

J.                                        Exemption from Certain Taxes and Fees

 

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any transfers of property pursuant to, in contemplation of, or
in connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any of the foregoing instruments or other documents
pursuant to such transfers of property without the payment of any such tax,
recordation fee, or governmental assessment.

 

K.                                    Preservation of Causes of Action

 

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII, Article IV.L, and the last sentence of the first
paragraph of this Article IV.K, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date.  The Reorganized Debtors may pursue such
Causes of Action, as appropriate, in accordance with the best interests of the
Reorganized Debtors.  No Entity may

 

39

--------------------------------------------------------------------------------


 

rely on the absence of a specific reference in the Plan, the Plan Supplement, or
the Disclosure Statement to any Causes of Action against it as any indication
that the Debtors or the Reorganized Debtors will not pursue any and all
available Causes of Action against it.  The Debtors or the Reorganized Debtors,
as applicable, expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan. 
Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Restructuring
Support Agreement or the Plan or a Court order, including, without limitation,
pursuant to Article VIII and Article IV.L hereof, the Debtors or Reorganized
Debtors, as applicable, expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation. 
For the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to this Article IV.K include any claim or Cause of Action with respect
to, or against, a Released Party.

 

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the Reorganized Debtors.  The applicable Reorganized
Debtors, through their authorized agents or representatives, shall retain and
may exclusively enforce any and all such Causes of Action.  The Reorganized
Debtors, or, if applicable, the Creditor Claims Representative, shall have the
exclusive right, authority, and discretion to determine and to initiate, file,
prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate
to judgment any such Causes of Action, and to decline to do any of the foregoing
without the consent or approval of any third party or further notice to or
action, order, or approval of the Court.

 

L.                                     Release of Avoidance Actions

 

On the Effective Date the Debtors, on behalf of themselves and their estates,
shall release any and all Avoidance Actions and the Debtors and the Reorganized
Debtors, and any of their successors or assigns, and any Entity acting on behalf
of the Debtors or the Reorganized Debtors, shall be deemed to have waived the
right to pursue any and all Avoidance Actions, except (i) for Avoidance Actions
commenced prior to the Confirmation Date, (ii) for Avoidance Actions brought as
counterclaims or defenses to Claims asserted against the Debtors, and (iii) to
the extent otherwise reserved in the Plan Supplement.  No Avoidance Actions
shall revert to creditors of the Debtors, except as may be necessary to assert
by the Creditor Claim Representative in accordance with (ii) or (iii) above.

 

M.                                 Director and Officer Liability Insurance and
Indemnification

 

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies (including tail coverage liability insurance)
pursuant to section 365(a) of the Bankruptcy Code.  Entry of the Confirmation
Order will constitute the Court’s approval of the Reorganized Debtors’
assumption of each of such D&O Liability Insurance Policies.  Notwithstanding
anything to the contrary contained in the Plan, Confirmation of the Plan shall
not discharge, impair, or otherwise modify any indemnity obligations assumed by
the foregoing assumption of

 

40

--------------------------------------------------------------------------------


 

the D&O Liability Insurance Policies, and each such indemnity obligation will be
deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan as to which no Proof of Claim need be filed,
and shall survive the Effective Date.

 

Before the Petition Date, the Debtors obtained reasonably sufficient tail
coverage (i.e., director, manager, and officer insurance coverage that extends
beyond the end of the policy period) under a D&O Liability Insurance Policy for
the current and former directors, officers, and managers.  After the Effective
Date, the Reorganized Debtors shall not terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policy (including such tail coverage
liability insurance) in effect as of the Effective Date, and all members,
managers, directors, and officers of the Debtors who served in such capacity at
any time prior to the Effective Date of the Plan shall be entitled to the full
benefits of any such policy for the full term of such policy regardless of
whether such members, managers, directors, and/or officers remain in such
positions after the Effective Date of the Plan.

 

N.                                    Management Incentive Plan

 

The percentage of New Common Equity to be set aside for the Management Incentive
Plan shall be up to a percentage determined by the Debtors and the Majority
Backstoppers prior to the Confirmation Hearing, which maximum percentage shall
be disclosed either in the Plan Supplement or the Confirmation Order.  The
parameters, incentives, and eligible executives with respect to this Management
Incentive Plan shall be determined by the compensation committee of the New MHRC
Board, with input to be provided to the New MHRC Board designees by the
Backstoppers prior to the Effective Date.  The Confirmation Order shall
authorize the New MHRC Board to adopt and enter into the Management Incentive
Plan, on the terms set forth in this Article IV.N.  The Management Incentive
Plan shall dilute all of the New Common Equity.

 

O.                                    Employee and Retiree Benefits

 

Except as otherwise provided in the Plan or the Plan Supplement, and subject to
the consent of the Majority Backstoppers (which shall be determined prior to the
Confirmation Date), all written employment, severance, retirement,
indemnification, and other similar employee-related agreements or arrangements
in place as of the Effective Date with the Debtors and the Non-Debtor
Subsidiaries, including any key employee incentive plans and/or key employee
retention plans that may be approved by the Court in the Chapter 11 Cases and
any items approved as part of the Confirmation Order (including, for the
avoidance of doubt, all obligations arising from the Chapter 11 Compensation
Order), retirement income plans and welfare benefit plans, or discretionary
bonus plans or variable incentive plans regarding payment of a percentage of
annual salary based on performance goals and financial targets for certain
employees, shall be assumed by the Reorganized Debtors and shall remain in place
after the Effective Date, as may be amended by agreement between the
beneficiaries of such agreements, plans, or arrangements, on the one hand, and
the Debtors, on the other hand, or, after the Effective Date, by agreement with
the Reorganized Debtors, and the Reorganized Debtors will continue to honor such
agreements, arrangements, programs, and plans; provided that the foregoing shall
not apply to any equity-based compensation, agreement, or arrangement existing
as of the Petition Date.  Nothing in the Plan shall limit, diminish, or
otherwise alter the Reorganized Debtors’ defenses, claims, Causes of Action, or
other rights with respect to any

 

41

--------------------------------------------------------------------------------


 

such contracts, agreements, policies, programs, and plans.  Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, on and after
the Effective Date, all retiree benefits (as that term is defined in section
1114 of the Bankruptcy Code), if any, shall continue to be paid in accordance
with applicable law.

 

P.                                      Payment of Fees and Expenses of the
Indenture Trustee

 

Prior to the Effective Date (and thereafter with respect to fees and expenses
relating to post-Effective Date service under the Plan), the Debtors shall pay
in Cash all unpaid reasonable and documented Indenture Trustee Fees without
application or approval of the Bankruptcy Court and without a reduction to
recoveries of the Noteholders.  For the avoidance of doubt, nothing herein
affects the Indenture Trustee’s right to exercise its Indenture Trustee Charging
Lien against distributions to holders of the Notes.

 

The Indenture Trustee shall provide reasonably detailed invoices to the
Reorganized Debtors no later than five (5) days prior to the Effective Date
(subject to redaction to preserve attorney-client privilege).  If the
Reorganized Debtors dispute any requested Indenture Trustee Fees, the
Reorganized Debtors shall (i) pay the undisputed portion of the Indenture
Trustee Fees, and (ii) notify the Indenture Trustee of such dispute within two
(2) days after presentment of the invoices by the Indenture Trustee.  Upon such
notification, the Indenture Trustee shall submit such dispute for resolution by
the Bankruptcy Court; provided, however, that the Bankruptcy Court’s review
shall be limited to a determination under the reasonableness standard in
accordance with the Indenture.  Nothing herein shall be deemed to impair, waive,
discharge or negatively impact the Indenture Trustee Charging Lien.

 

To the extent that the Indenture Trustee provides services, or incurs costs or
expenses, including professional fees, related to or in connection with the
Plan, the Confirmation Order, or the Indenture before, on or after the Effective
Date, the Indenture Trustee shall be entitled to receive from the Reorganized
Debtors, without further Bankruptcy Court approval, reasonable compensation for
such services and reimbursement of reasonable and documented out-of-pocket
expenses incurred in connection with such services.  The payment of such
compensation and expenses will be made promptly and on the terms provided herein
or as otherwise agreed to by the Indenture Trustee and the Reorganized Debtors.

 

Q.                                    Payment of Fees and Expenses of the Bridge
Facility Agent

 

Prior to the Effective Date (and thereafter with respect to fees and expenses
relating to post-Effective Date service under the Plan), the Debtors shall pay
in Cash all reasonable and documented unpaid fees and expenses of the Bridge
Facility Agent and its advisors, including counsel.  For the avoidance of doubt,
nothing herein affects the Bridge Facility Agent’s right to indemnification and
the payment of fees and expenses by the lenders pursuant to the Bridge Financing
Facility.

 

R.                                    Payment of Fees and Expenses of the DIP
Facility Agent

 

Prior to the Effective Date (and thereafter with respect to fees and expenses
relating to post-Effective Date service under the Plan), the Debtors shall pay
in Cash all reasonable and documented unpaid fees and expenses of the DIP
Facility Agent and its advisors, including

 

42

--------------------------------------------------------------------------------


 

counsel.  For the avoidance of doubt, nothing herein affects the DIP Facility
Agent’s right to indemnification and the payment of fees and expenses by the
lenders pursuant to the DIP Credit Agreement.

 

S.                                      Payment of Fees and Expenses of the
Second Lien Agent

 

Prior to the Effective Date (and thereafter with respect to fees and expenses
relating to post-Effective Date service under the Plan), the Debtors shall pay
in Cash all reasonable and documented unpaid fees and expenses of the Second
Lien Agent and its advisors, including counsel.  For the avoidance of doubt,
nothing herein affects the Second Lien Agent’s right to indemnification and the
payment of fees and expenses by the lenders pursuant to the Second Lien Credit
Agreement.

 

T.                                     Preservation of Royalty and Working
Interests

 

Notwithstanding any other provision in the Plan, but subject in all respect to
all payments authorized and made pursuant to the Royalty Order, on and after the
Effective Date all Royalty and Working Interests shall be fully preserved and
remain in full force and effect in accordance with the terms of the granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall equally
remain in full force and effect, and no Royalty and Working Interests or any
liabilities and obligations arising therefrom, including payment obligations,
whether arising before or after the Petition Date, shall be compromised or
discharged by the Plan.

 

ARTICLE V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.                                    Assumption and Rejection of Executory
Contracts and Unexpired Leases

 

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than: 
(1) those that are identified on the Schedule of Rejected Executory Contracts
and Unexpired Leases; (2) those that have been previously rejected by a Final
Order, including those that are subject to a notice issued pursuant to the
Contract Procedures Order; (3) those that are the subject of a motion to reject
Executory Contracts or Unexpired Leases that is pending on the Confirmation
Date; or (4) those that are subject to a motion to reject an Executory Contract
or Unexpired Lease pursuant to which the requested effective date of such
rejection is after the Effective Date.

 

Entry of the Confirmation Order shall constitute a Court order approving the
assumptions, assumptions and assignments, or rejections of such Executory
Contracts or Unexpired Leases as set forth in the Plan or the Schedule of
Rejected Executory Contracts and Unexpired Leases and the Schedule of Assumed
Executory Contracts and Unexpired Leases, pursuant to sections 365(a) and 1123
of the Bankruptcy Code.  Unless otherwise indicated, assumptions or rejections
of Executory Contracts and Unexpired Leases pursuant to the Plan are

 

43

--------------------------------------------------------------------------------


 

effective as of the Effective Date.  Each Executory Contract or Unexpired Lease
assumed pursuant to the Plan or by Court order but not assigned to a third party
before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except
as such terms may have been modified by the provisions of the Plan or any order
of the Court authorizing and providing for its assumption under applicable
federal law.  Any motions to assume Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by the Court on or
after the Effective Date.  Notwithstanding anything to the contrary in the Plan,
(a) the Debtors or the Reorganized Debtors, as applicable, with the consent of
the Majority Backstoppers, reserve the right to alter, amend, modify, or
supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at
any time through and including 24 days after the Effective Date and (b) that
certain Payment and Indemnity Agreement No. 0828, dated as of February 4, 2010
(as amended and/or supplemented thereto), between the Debtors and US Specialty
Insurance Company shall be assumed, and any obligations owed to US Specialty
Insurance Company with respect thereto shall be Allowed Administrative Claims
under the Plan pursuant to Article II.A hereof, without the need for filing
further Proofs of Claim or requests for payment of Administrative Claims. 
Further, to the extent that US Specialty Insurance Company pays any Claim of a
third-party on account of its obligations as surety and subrogates to such
Claim, such Claim shall not be disallowed pursuant to Article VI.K.1 hereof.

 

B.                                    Claims Based on Rejection of Executory
Contracts or Unexpired Leases

 

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases
substantially in the form approved by the Court pursuant to the Court order
approving the Disclosure Statement.  Proofs of Claim with respect to Claims
arising from the rejection of Executory Contracts or Unexpired Leases, if any,
must be filed with the Court within the earliest to occur of (1) thirty days
after the date of entry of an order of the Court (including the Confirmation
Order) approving such rejection or (2) thirty days after notice of any rejection
that occurs after the Effective Date; provided that in no event will the
deadline for filing Proofs of Claim arising from the rejection of Executory
Contracts and Unexpired Leases exceed the Outside Rejection Damages Claim
Deadline, and all notices of rejection of Executory Contracts and Unexpired
Leases shall be served on affected counterparties at least 30 calendar days
before the Outside Rejection Damages Claim Deadline.  Any Claims arising from
the rejection of an Executory Contract or Unexpired Lease that are not Filed
within such time will be automatically Disallowed, forever barred from
assertion, and shall not be enforceable against, as applicable, the Debtors, the
Reorganized Debtors, the Estates, or property of the foregoing parties, without
the need for any objection by the Debtors or the Reorganized Debtors, as
applicable, or further notice to, or action, order, or approval of the Court or
any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Schedules or a Proof of Claim to the
contrary.  Claims arising from the rejection of the Debtors’ Executory Contracts
or Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7(a) or Article III.B.7(b) of the Plan,
as applicable, and, to the extent such Claim is not a Convenience Claim, holders
of such Claims shall have the option to choose the treatment afforded in the
Unsecured Creditor Equity Option on their Proof of Claim form.  All notices of

 

44

--------------------------------------------------------------------------------


 

rejection of Executory Contracts and Unexpired Leases shall include instructions
for choosing the treatment afforded in the Unsecured Creditor Equity Option on
the Proof of Claim Form.

 

C.                                    Cure of Defaults for Assumed Executory
Contracts and Unexpired Leases

 

Any monetary defaults under an Executory Contract or Unexpired Lease to be
assumed or assumed and assigned, as reflected on a Cure Notice shall be
satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of
the default amount in Cash on the Effective Date or as soon as reasonably
practicable thereafter, subject to the limitations described below, or on such
other terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree.  In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, the cure payments required by section 365(b)(1) of
the Bankruptcy Code shall be made following the entry of a Final Order or orders
resolving the dispute and approving the assumption.

 

At least 14 days before the Confirmation Hearing, the Debtors shall distribute,
or cause to be distributed, Cure Notices of proposed assumption or assumption
and assignment and proposed amounts of Cure Claims to the applicable third
parties.  Any objection by a counterparty to an Executory Contract or Unexpired
Lease to a proposed assumption or assumption and assignment or related cure
amount must be Filed, served and actually received by the Debtors at least seven
days before the Confirmation Hearing.  Any counterparty to an Executory Contract
or Unexpired Lease that fails to object timely to the proposed assumption or
assumption and assignment or cure amount will be deemed to have assented to such
assumption or assumption and assignment and cure amount.  Notwithstanding
anything herein to the contrary, in the event that any Executory Contract or
Unexpired Lease is removed from the Schedule of Rejected Executory Contracts and
Unexpired Leases after such 14-day deadline, a Cure Notice of proposed
assumption or assumption and assignment and proposed amounts of Cure Claims with
respect to such Executory Contract or Unexpired Lease will be sent promptly to
the counterparty thereof and a noticed hearing set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

 

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or Reorganized Debtors, as
applicable, will have the right to add such Executory Contract or Unexpired
Lease to the Schedule of Rejected Executory Contracts and Unexpired Leases,
subject to the consent of the Majority Backstoppers, in which case such
Executory Contract or Unexpired Lease will be deemed rejected as the Effective
Date.  After such Executory Contract or Unexpired Lease is added to the Schedule
of Rejected Executory Contracts and Unexpired Leases, the respective contract
counterparty shall be served with a notice of rejection of Executory Contracts
and Unexpired Leases and shall be given the opportunity to elect the Unsecured
Creditor Equity Option in its Proof of Claim Form.

 

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether

 

45

--------------------------------------------------------------------------------


 

monetary or nonmonetary, including defaults of provisions restricting the change
in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed Executory Contract or Unexpired Lease at any
time before the date that the Debtors assume such Executory Contract or
Unexpired Lease.  Any Proofs of Claim Filed with respect to an Executory
Contract or Unexpired Lease that has been assumed shall be deemed Disallowed and
expunged, without further notice to or action, order, or approval of the Court.

 

D.                                    Indemnification Obligations

 

The Debtors and Reorganized Debtors shall assume the Indemnification Obligations
for the current and former directors and the officers who served in such
capacity at any time after the Petition Date, solely in their capacities as
such, and such Indemnification Obligations shall not be modified, reduced,
discharged, impaired, or otherwise affected in any way.  Notwithstanding the
foregoing, nothing shall impair the ability of the Reorganized Debtors to modify
indemnification obligations (whether in the bylaws, certificates of
incorporation or formation, limited liability company agreements, other
organizational or formation documents, board resolutions, indemnification
agreements, employment contracts, or otherwise, but excluding any
indemnification obligations arising under the D&O Liability Insurance Policies)
arising after the Effective Date; provided that none of the Reorganized Debtors
shall amend and/or restate any New Organizational Documents before the Effective
Date to terminate or adversely affect any of the Reorganized Debtors’
Indemnification Obligations.  For the avoidance of doubt, nothing in this
paragraph affects the assumption of any indemnification obligations arising
under the D&O Liability Insurance Policies, as set forth in Article IV.Mof the
Plan.

 

E.                                     Insurance Policies

 

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan.  On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

F.                                      Modifications, Amendments, Supplements,
Restatements, or Other Agreements

 

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

 

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, with the consent of the Majority Backstoppers,
shall not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease, or the validity, priority, or amount of any Claims that may
arise in connection therewith.

 

46

--------------------------------------------------------------------------------


 

G.                                    Reservation of Rights

 

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder.  If there is
a dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors shall have thirty (30) days following entry of a
Final Order resolving such dispute to alter their treatment of such contract or
lease.

 

H.                                   Nonoccurrence of Effective Date

 

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

I.                                        Contracts and Leases Entered into
After the Petition Date

 

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or Reorganized Debtor liable
thereunder in the ordinary course of its business.  Accordingly, such contracts
and leases (including any assumed Executory Contracts and Unexpired Leases) that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

 

ARTICLE VI.
PROVISIONS GOVERNING DISTRIBUTIONS

 

A.                                    Timing and Calculation of Amounts to Be
Distributed

 

Except as described in Article III.B.7(a), Article VI.C, and Article VI.D
hereof, and unless otherwise provided in the Plan, on the Effective Date or as
soon as reasonably practicable thereafter (or, if a Claim is not an Allowed
Claim on the Effective Date, on the date that such Claim becomes Allowed or as
soon as reasonably practicable thereafter), or, if applicable, as otherwise set
forth in the Unsecured Creditor Distribution Trust Agreement, each holder of an
Allowed Claim (or such holder’s affiliate), shall receive the full amount of the
distributions that the Plan provides for Allowed Claims in each applicable
Class.  In the event that any payment or act under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such
payment or the performance of such act may be completed on the next succeeding
Business Day, but shall be deemed to have been completed as of the required
date.  If and to the extent that there are Disputed Claims, distributions on
account of any such Disputed Claims shall be made pursuant to the provisions set
forth in Article VII of the Plan and if applicable, the Unsecured Creditor
Distribution Trust Agreement.  Except as otherwise provided in the Plan, holders
of Claims shall not be entitled to interest, dividends, or accruals on the
distributions provided for in the Plan, regardless of whether such distributions
are delivered on or at any time after the Effective Date.

 

47

--------------------------------------------------------------------------------


 

B.                                    Unsecured Creditor Distribution Trust

 

On the Effective Date, (i) the Debtors shall fund and transfer the Unsecured
Creditor Cash Pool to the Unsecured Creditor Distribution Trust and (ii) the
Unsecured Creditor Distribution Trust Agreement shall be deemed to be valid,
binding, and enforceable in accordance with its terms and provisions.  Upon the
occurrence of a Trigger Event that results in the Creditor Claim Representative
becoming the Unsecured Creditor Distribution Trustee, the Reorganized Debtors
shall deliver to the Creditor Claim Representative a list as of the date of the
Trigger Event of each holder of a Cash Recovery General Unsecured Claim, the
amount of each such holder’s Cash Recovery General Unsecured Claim, whether such
claim is Allowed or Disputed, and the address and the name of a contact person
for each such holder.  After the Effective Date, the Unsecured Creditor
Distribution Trust Agreement may be amended in accordance with its terms without
further order of the Court.  The Creditor Claim Representative shall serve as
trustee for and shall administer the Unsecured Creditor Distribution Trust in
accordance with the Unsecured Creditor Distribution Trust Agreement.

 

Except as provided herein, Cash held in the Unsecured Creditor Distribution
Trust shall not constitute property of the Debtors or the Reorganized Debtors. 
Distributions from the Unsecured Creditor Distribution Trust to holders of
Allowed Cash Recovery General Unsecured Claims shall be made in accordance with
the Unsecured Creditor Distribution Trust Agreement and the provisions governing
distribution set forth in Article III, Article VI, and Article VII hereof.  In
the event there is a remaining Cash balance in the Unsecured Creditor
Distribution Trust following payment to all holders of Allowed Cash Recovery
General Unsecured Claims and Convenience Claims, such remaining amount, if any,
shall be returned to the Reorganized Debtors.

 

Subject to definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction to the contrary (including receipt by the Creditor Claim
Representative of a private letter ruling if so requested, or the receipt of an
adverse determination by the Internal Revenue Service upon audit if not
contested by the Creditor Claim Representative), the Creditor Claim
Representative shall (i) treat the Unsecured Creditor Distribution Trust as a
“disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and
make any appropriate elections) and (ii) to the extent permitted by applicable
law, report consistently with the foregoing for state and local income tax
purposes.  All parties (including the Creditor Claim Representative and the
holders of Claims and Interests) shall report for United States federal, state,
and local income tax purposes consistently with the foregoing.  The Creditor
Claim Representative shall be responsible for payment, out of the Cash assets of
the Unsecured Creditor Distribution Trust, of any taxes imposed on the Unsecured
Creditor Distribution Trust or its assets.

 

The Creditors Claim Representative may request an expedited determination of
taxes of the Unsecured Creditor Distribution Trust under section 505(b) of the
Bankruptcy Code for all tax returns for all taxable periods through the
termination of the Unsecured Creditor Distribution Trust as set forth in the
Unsecured Creditor Distribution Trust Agreement.

 

48

--------------------------------------------------------------------------------


 

C.                                    Unsecured Creditor Equity

 

On the Effective Date and each Equity Distribution Date, Reorganized MHRC shall
be authorized to issue and/or distribute (but shall not physically hold in
reserve) the New Common Equity comprising the Unsecured Creditor Equity. 
Issuance and distribution of New Common Equity comprising the Unsecured Creditor
Equity to holders of Allowed Equity Election General Unsecured Claims shall be
made in accordance with the provisions governing distribution set forth in
Article III.B.7(a), Article VI, and Article VII hereof.

 

D.                                    The DIP True-Up and the Second Lien
True-Up

 

On each Equity Distribution Date, Reorganized MHRC shall be authorized to issue
and/or distribute (but shall not physically hold in reserve) the New Common
Equity comprising the DIP True-Up and the Second Lien True-Up.  Issuance and
distribution of New Common Equity (i) comprising the DIP True-Up to holders of
DIP Facility Claims and DIP Backstop Claims and (ii) comprising the Second Lien
True-Up to holders of Allowed Second Lien Claims shall be made in accordance
with the provisions governing distribution set forth in Article III.B.7(a),
Article VI, and Article VII hereof.

 

E.                                     Delivery of Distributions and
Undeliverable or Unclaimed Distributions

 

1.             Delivery of Distributions

 

a.                                      Distribution Record Date

 

As of the close of business on the Distribution Record Date, the various
transfer registers for each of the Classes of Claims or Interests as maintained
by the Debtors, or their respective agents, shall be deemed closed, and there
shall be no further changes in the record holders of any of the Claims or
Interests.  The Debtors, the Reorganized Debtors, or the Creditor Claim
Representative, as applicable, shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Distribution
Record Date.

 

b.                                      Delivery of Distributions to DIP Lenders

 

All distributions to holders of DIP Facility Claims as of the Distribution
Record Date shall be governed by the DIP Credit Agreement.  The DIP Facility
Agent shall cooperate with the Debtors and Reorganized Debtors to enable the
Debtors or Reorganized Debtors to make such distributions, including providing,
within three business days following the Distribution Record Date, the Debtors
or Reorganized Debtors with a list of all holders of DIP Facility Claims,
including the amount of DIP Facility Claims held by each such holder and the
identity and address of the holder authorized to receive the distribution, in
each case as of the Distribution Record Date.  Distributions to holders of DIP
Facility Claims shall be deemed to have been made when reflected in the
Reorganized Debtors’ stock register according to the information provided by the
DIP Facility Agent.

 

49

--------------------------------------------------------------------------------


 

c.                                       Delivery of Distributions to Second
Lien Lenders

 

All distributions to holders of Second Lien Claims as of the Distribution Record
Date shall be governed by the Second Lien Credit Agreement.  The Second Lien
Agent shall cooperate with the Debtors and Reorganized Debtors to enable the
Debtors or Reorganized Debtors to make such distributions, including providing,
within three business days following the Distribution Record Date, the Debtors
or Reorganized Debtors with a list of all holders of Second Lien Claims,
including the amount of Second Lien Claims held by each such holder and the
identity and address of the holder authorized to receive the distribution, in
each case as of the Distribution Record Date.  Distributions to holders of
Second Lien Claims shall be deemed to have been made when reflected in the
Reorganized Debtors’ stock register according to the information provided by the
Second Lien Agent.  For the avoidance of doubt, distributions to holders of
Second Lien Claims pursuant to this Article VI.E.1.c shall be made by the
Reorganized Debtors in their capacity as Creditor Claim Representative.

 

d.                                      Delivery of Distributions to Indenture
Trustee

 

All distributions to holders of Note Claims as of the Distribution Record Date
shall be deemed completed when made to the Indenture Trustee, which shall be
deemed to be the holder of all Note Claims for purposes of distributions to be
made hereunder.  The Indenture Trustee shall hold or direct such distributions
for the benefit of the holders of Allowed Note Claims, as applicable.  As soon
as practicable in accordance with the requirements set forth in this
Article VI.E.1.d, the Indenture Trustee shall arrange to deliver such
distributions to or on behalf of such holders of Allowed Note Claims.  Any
distributions held by the Indenture Trustee or a disbursing agent shall remain
subject to the right of the Indenture Trustee to assert the Indenture Trustee
Charging Lien against such distributions.  For the avoidance of doubt,
distributions to holders of Note Claims pursuant to this Article VI.E.1.d shall
be made by the Indenture Trustee.

 

e.                                       Delivery of Distributions to holders of
Cash Recovery General Unsecured Claims

 

All distributions to holders of Allowed Cash Recovery General Unsecured Claims
shall be governed by the Unsecured Creditor Distribution Trust Agreement.  The
Creditor Claim Representative shall not incur any liability whatsoever on
account of any distributions under the Plan or the Unsecured Creditor
Distribution Trust Agreement except for gross negligence or willful misconduct.

 

f.                                        Delivery of Distributions in General

 

Distributions to holders of Allowed Claims (other than holders of DIP Facility
Claims, Second Lien Claims, Note Claims and Cash Recovery General Unsecured
Claims) shall be made to holders of record as of the Distribution Record Date by
the Debtors or the Reorganized Debtors as follows:  (1) to the signatory set
forth on any of the Proofs of Claim Filed by such holder or other representative
identified therein (or at the last known addresses of such holder if no Proof of
Claim is Filed or if the Debtors have been notified in writing of a change of
address); (2) at the addresses set forth in any written notices of address
changes delivered to the Reorganized Debtors after the date of any related Proof
of Claim; (3) at the addresses reflected in

 

50

--------------------------------------------------------------------------------


 

the Schedules if no Proof of Claim has been Filed and the Reorganized Debtors
have not received a written notice of a change of address; or (4) on any counsel
that has appeared in the Chapter 11 Cases on the holder’s behalf.  Subject to
this Article VI, distributions under the Plan on account of Allowed Claims shall
not be subject to levy, garnishment, attachment, or like legal process, so that
each holder of an Allowed Claim shall have and receive the benefit of the
distributions in the manner set forth in the Plan.  The Debtors and the
Reorganized Debtors shall not incur any liability whatsoever on account of any
distributions under the Plan except for gross negligence or willful misconduct.

 

2.             Minimum Distributions

 

No fractional shares of New Common Equity shall be distributed, and no Cash
shall be distributed in lieu of such fractional amounts.  When any distribution
pursuant to the Plan on account of an Allowed Claim would otherwise result in
the issuance of a number of shares of New Common Equity that is not a whole
number, the actual distribution of shares of New Common Equity shall be rounded
as follows: (a) fractions of one-half or greater shall be rounded to the next
higher whole number, and (b) fractions of less than one-half shall be rounded to
the next lower whole number with no further payment therefore.  The total number
of authorized shares of New Common Equity to be distributed pursuant to the Plan
shall be adjusted as necessary to account for the foregoing rounding.

 

Holders of Allowed Claims entitled to distributions of $50 or less shall not
receive distributions, and each such Claim to which this limitation applies
shall be discharged pursuant to Article VIII and its holder is forever barred
pursuant to Article VIII from asserting that Claim against the Reorganized
Debtors or their property.

 

3.             Undeliverable Distributions and Unclaimed Property

 

In the event that any distribution to any holder is returned as undeliverable,
no distribution to such holder shall be made unless and until the Debtors, the
Reorganized Debtors, or the Creditor Claim Representative, as applicable, shall
have determined the then-current address of such holder, at which time such
distribution shall be made to such holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date.  After
such date, all unclaimed property or interests in property shall be
redistributed Pro Rata (it being understood that, for purposes of this
Article VI.E.3, “Pro Rata” shall be determined as if the Claim underlying such
unclaimed distribution had been Disallowed) without need for a further order by
the Court (notwithstanding any applicable federal, provincial, or state escheat,
abandoned, or unclaimed property laws to the contrary), and the Claim of any
holder to such property or Interest in property shall be discharged and forever
barred.

 

F.                                      Registration or Private Placement
Exemption

 

Except as otherwise set forth immediately below, all shares of New Common Equity
issued under the Plan, including shares of New Common Equity issued and
distributed from time to time following the Effective Date of New Common Equity
comprising the Unsecured Creditor Equity, will be issued without registration
under the Securities Act or any similar federal, state,

 

51

--------------------------------------------------------------------------------


 

or local law in reliance upon section 1145 of the Bankruptcy Code.  Shares of
New Common Equity issued under the Plan in reliance upon section 1145 of the
Bankruptcy Code are exempt from, among other things, the registration
requirements of Section 5 of the Securities Act and any other applicable U.S.
state or local law requiring registration prior to the offering, issuance,
distribution, or sale of Securities.  The New Common Equity issued pursuant to
section 1145 of the Bankruptcy Code (a) is not “restricted securities” as
defined in Rule 144(a)(3) under the Securities Act, and (b) is freely tradable
and transferable by any holder thereof that (i) is not an “affiliate” of the
Reorganized Debtors as defined in Rule 144(a)(1) under the Securities Act,
(ii) has not been such an “affiliate” within 90 days of such transfer, (iii) has
not acquired the New Common Equity from an “affiliate” within one year of such
transfer, and (iv) is not an entity that is an “underwriter” as defined in
subsection (b) of section 1145 of the Bankruptcy Code.  New Common Equity issued
to holders of DIP Claims, DIP Backstop Fee Claims, Second Lien Claims, Note
Claims, and Equity Election General Unsecured Claims, in each case in exchange
for such Claims, shall be issued in reliance on section 1145 of the Bankruptcy
Code.  The New Common Equity underlying the Management Incentive Plan will be
issued pursuant to a registration statement or another available exemption from
registration under the Securities Act and other applicable law.

 

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Common Equity to be held through
the facilities of the DTC, the Reorganized Debtors shall not be required to
provide any further evidence other than the Plan or Confirmation Order with
respect to the treatment of such applicable portion of the New Common Equity,
and such Plan or Confirmation Order shall be deemed to be legal and binding
obligations of the Reorganized Debtors in all respects.

 

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Common
Equity is exempt from registration and/or eligible for DTC book-entry delivery,
settlement, and depository services.

 

Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, the DTC) may require a legal opinion regarding the
validity of any transaction contemplated by the Plan, including, for the
avoidance of doubt, whether the New Common Equity is exempt from registration
and/or eligible for DTC book-entry delivery, settlement, and depository
services.

 

G.                                    Compliance with Tax Requirements

 

In connection with the Plan, to the extent applicable, the Debtors, the
Reorganized Debtors, or the Creditor Claim Representative, as applicable, shall
comply with all tax withholding and reporting requirements imposed on them by
any Governmental Unit, and all distributions pursuant to the Plan shall be
subject to such withholding and reporting requirements.  Notwithstanding any
provision in the Plan to the contrary, the Debtors, the Reorganized Debtors, or
the Creditor Claim Representative, as applicable, shall be authorized to take
all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending

 

52

--------------------------------------------------------------------------------


 

receipt of information necessary to facilitate such distributions, or
establishing any other mechanisms they believe are reasonable and appropriate. 
The Debtors, the Reorganized Debtors, or the Creditor Claim Representative, as
applicable, reserve the right to allocate all distributions made under the Plan
in compliance with applicable wage garnishments, alimony, child support, and
other spousal awards, liens, and encumbrances.

 

H.                                   Allocations

 

Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest as Allowed
herein.

 

I.                                        No Postpetition Interest on Claims

 

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

J.                                        Setoffs and Recoupment

 

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, setoff against or recoup from any Claims of any nature whatsoever
that the Debtors or the Reorganized Debtors may have against the claimant, but
neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or the Reorganized Debtors of any
such Claim it may have against the holder of such Claim.

 

K.                                    Claims Paid or Payable by Third Parties

 

1.             Claims Paid by Third Parties

 

The Creditor Claim Representative shall reduce in full a Claim, and such Claim
shall be Disallowed without a Claim objection having to be Filed and without any
further notice to or action, order, or approval of the Court, to the extent that
the holder of such Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor; provided that the Creditor
Claim Representative shall provide 21 days’ notice to the holder prior to any
disallowance of such Claim during which period the holder may object to such
disallowance, and if the parties cannot reach an agreed resolution, the matter
shall be decided by the Court.  Subject to the last sentence of this paragraph,
to the extent a holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor or a Reorganized
Debtor on account of such Claim, such holder shall, within fourteen days of
receipt thereof, repay or return the distribution to Debtors, the Reorganized
Debtors, or the Unsecured Creditor Distribution Trustee, as applicable, to the
extent the holder’s total recovery on account of such Claim from the third party
and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan.  The failure of such holder to timely repay or
return such distribution shall result in the holder owing the Debtors, the
Reorganized Debtors, or the Unsecured Creditor Distribution Trustee, as
applicable, annualized

 

53

--------------------------------------------------------------------------------


 

interest at the Federal Judgment Rate on such amount owed for each Business Day
after the fourteen-day grace period specified above until the amount is repaid.

 

2.             Claims Payable by Third Parties

 

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy.  To the extent that one or more of the Debtors’ insurers
agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim
objection having to be Filed and without any further notice to or action, order,
or approval of the Court; provided that the Creditor Claim Representative shall
provide 21 days’ notice to the holder of such Claim prior to any disallowance of
such Claim during which period the holder may object to such disallowance, and
if the parties cannot reach an agreed resolution, the matter shall be decided by
the Court.

 

3.             Applicability of Insurance Policies

 

Except as otherwise provided in the Plan, distributions to holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy.  Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 

ARTICLE VII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.                                    Creditor Claim Representative

 

1.             Identity of the Creditor Claim Representative.

 

With respect to Equity Election General Unsecured Claims, the Creditor Claim
Representative shall be the Reorganized Debtors.  With respect to Cash Recovery
General Unsecured Claims and the Unsecured Creditor Distribution Trust, the
identity of the Creditor Claim Representative shall be determined as follows:
(a) upon and immediately after the Effective Date, the Creditor Claim
Representative shall be the Reorganized Debtors; and (b) in the event that the
total aggregate amount of Allowed Cash Recovery General Unsecured Claims is in
an amount such that holders of Allowed Cash Recovery General Unsecured Claims
would receive a recovery of less than $0.50 on account of each dollar of their
Allowed Cash Recovery General Unsecured Claims (such event, a “Trigger Event”),
the Creditor Claim Representative shall be the Unsecured Creditor Distribution
Trustee.  With respect to all other Claims, the Creditor Claim Representative
shall be the Reorganized Debtors.

 

Upon the occurrence of a Trigger Event, the Reorganized Debtors shall serve the
Unsecured Creditor Distribution Trustee with written notice of the Trigger
Event, which notice

 

54

--------------------------------------------------------------------------------


 

shall include a description of the events that caused the Trigger Event.  The
Reorganized Debtors shall file a notice on the docket maintained in the Chapter
11 Cases informing the Court that a Trigger Event has occurred and that the
Unsecured Creditor Distribution Trustee has become the Creditor Claim
Representative, and shall serve such notice to all holders of Disputed Cash
Recovery General Unsecured Claims in accordance with the Unsecured Creditor
Distribution Trust Agreement.  In the event that the Unsecured Creditor
Distribution Trustee and the Reorganized Debtors do not agree that a Trigger
Event has occurred, the identity of the Creditor Claim Representative shall be
determined by order of the Court.

 

Promptly after the occurrence of a Trigger Event, the Reorganized Debtors shall
(i) provide all relevant books and records of the Unsecured Creditor
Distribution Trust to the Unsecured Creditor Distribution Trustee and (ii) take
reasonable efforts to provide all such information, take all such action, and
execute all such documents as reasonably requested by the Unsecured Creditor
Distribution Trustee to transfer the role of the trustee of the Unsecured
Creditor Distribution Trust to the Unsecured Creditor Distribution Trustee.  The
Unsecured Creditor Distribution Trustee may conclusively rely on, and shall not
be required to independently investigate or verify, the information provided by
the Reorganized Debtors for purposes of making distributions from the Unsecured
Creditor Distribution Trust and serving as trustee of the Unsecured Creditor
Distribution Trust.

 

2.             Duties of the Creditor Claim Representative.

 

To the extent applicable, the Creditor Claim Representative shall be responsible
for: (a) reconciling (and, if appropriate, objecting to or settling) Claims as
provided for in this Article VII and, if applicable, the Unsecured Creditor
Distribution Trust Agreement; (b) making distributions from the Unsecured
Creditor Cash Pool to holders of Allowed Cash Recovery General Unsecured Claims
in accordance with Article VI hereof, and the Unsecured Creditor Distribution
Trust Agreement; (c) issuing and/or distributing shares of New Common Equity
comprising the Unsecured Creditor Equity to holders of Allowed Equity Election
General Unsecured Claims; and (d) serving as trustee for and administering the
Unsecured Creditor Distribution Trust.

 

3.             Creditor Claim Representative Expenses.

 

With respect to expenses incurred by the Reorganized Debtors acting as the
Creditor Claim Representative, all Creditor Claim Representative Expenses,
including the reasonable, documented fees and expenses of legal counsel to the
Creditor Claim Representative, shall be paid by the Reorganized Debtors.  With
respect to expenses incurred by the Unsecured Creditor Distribution Trustee, if
any, acting as the Creditor Claim Representative, all Creditor Claim
Representative Expenses, including the reasonable, documented fees and expenses
of legal counsel to the Creditor Claim Representative, shall be paid from the
Unsecured Creditor Cash Pool in accordance with the Unsecured Creditor
Distribution Trust Agreement.

 

4.             Mutual Cooperation.

 

The Reorganized Debtors and the Unsecured Creditor Distribution Trustee shall,
in all instances, and regardless of the occurrence of a Trigger Event, have
reasonable consultation

 

55

--------------------------------------------------------------------------------


 

rights over all Claims reconciliation, objection, settlement, and distribution
decisions relating to Cash Recovery General Unsecured Claims, and all such
decisions shall be subject to the reasonable approval of the party that is not
currently acting as the Creditor Claim Representative.

 

B.                                    Allowance of Claims

 

After the Effective Date, the Creditor Claim Representative shall have and
retain any and all rights and defenses that any Debtor had with respect to any
Claim immediately before the Effective Date.  Except as expressly provided in
the Plan or in any order entered in the Chapter 11 Cases before the Effective
Date (including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

C.                                    Claims and Interests Administration
Responsibilities

 

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Creditor Claim Representative, by order of the Court, shall
together have the authority: (1) to File, withdraw, or litigate to judgment
objections to Claims; (2) to settle or compromise any Disputed Claim without any
further notice to or action, order, or approval by the Court; and (3) to
administer and adjust the Claims Register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the
Court.

 

D.                                    Estimation of Claims

 

Before or after the Effective Date, the Debtors or the Creditor Claim
Representative, as applicable, may (but shall not be required to) at any time
request that the Court estimate any Disputed Claim or that is contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason,
regardless of whether any party previously has objected to such Claim or whether
the Court has ruled on any such objection, and the Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any
objection to any Claim or during the appeal relating to such objection. 
Notwithstanding any provision otherwise in the Plan, a Claim that has been
expunged from the Claims Register, but that either is subject to appeal or has
not been the subject of a Final Order, shall be deemed to be estimated at zero
dollars, unless otherwise ordered by the Court.  In the event that the Court
estimates any Claim that is disputed, contingent, or unliquidated, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions), and the
Creditor Claim Representative may elect to pursue any supplemental proceedings
to object to any ultimate distribution on such Claim.  Notwithstanding section
502(j) of the Bankruptcy Code, in no event shall any holder of a Claim that has
been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be
entitled to seek reconsideration of such estimation unless such holder has Filed
a motion requesting the right to seek such reconsideration on or before 21 days
after the date on which such Claim is estimated.  All of the aforementioned
Claims and objection, estimation, and resolution procedures are cumulative and
not exclusive of one another.  Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the
Court.

 

56

--------------------------------------------------------------------------------


 

E.                                     Adjustment to Claims Without Objection

 

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register by the Creditor
Claim Representative without a Claims objection having to be Filed and without
any further notice to or action, order, or approval of the Court.

 

F.                                      Time to File Objections to Claims

 

Any objections to Claims, which, prior to the Effective Date, may be filed by
any party, shall be Filed on or before the Claims Objection Deadline.

 

G.                                    Disallowance of Claims

 

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been
turned over or paid to the Debtors or the Reorganized Debtors.  All Proofs of
Claim Filed on account of an indemnification obligation to a director, officer,
or employee shall be deemed satisfied and expunged from the Claims Register as
of the Effective Date to the extent such indemnification obligation is assumed
(or honored or reaffirmed, as the case may be) pursuant to the Plan, without any
further notice to or action, order, or approval of the Court.

 

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to file Proofs
of Claim after the rejection of their contracts or leases) or otherwise agreed,
any and all Proofs of Claim or requests for payment of Administrative Claims, as
applicable, Filed after the applicable Claims Bar Date, Administrative Claims
Bar Date, Final Administrative Claims Bar Date, Outside Rejection Damages Claim
Deadline, and Governmental Bar Date, as applicable, shall be deemed Disallowed
and expunged as of the Effective Date without any further shall be deemed
Disallowed and expunged as of the Effective Date without any further notice to
or action, order, or approval of the Court, and holders of such Claims may not
receive any distributions on account of such Claims, unless on or before the
Confirmation Hearing such late Filed Claim has been deemed timely Filed by a
Final Order.

 

H.                                   Amendments to Claims

 

On or after the Effective Date, except as provided in the Plan or the
Confirmation Order, a Claim may not be Filed or amended without the prior
authorization of the Court and the Creditor Claim Representative and any such
new or amended Claim Filed shall be deemed Disallowed in full and expunged
without any further action, order, or approval of the Court.

 

57

--------------------------------------------------------------------------------


 

I.                                        No Distributions Pending Allowance

 

No payment or distribution provided under the Plan shall be made on account of a
Disputed Claim or portion thereof, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII,  unless and until such
Disputed Claim becomes an Allowed Claim.

 

J.                                        Distributions After Allowance

 

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in
accordance with the provisions of the Plan and, if applicable, the Unsecured
Creditor Distribution Trust Agreement.  As soon as reasonably practicable after
the date that the order or judgment of the Court allowing any Disputed Claim
becomes a Final Order (or, with respect to Cash Recovery General Unsecured
Claims, on such other date as provided in the Unsecured Creditor Distribution
Trust Agreement), the Creditor Claim Representative shall provide to the holder
of such Claim the distribution (if any) to which such holder is entitled under
the Plan and, if applicable, the Unsecured Creditor Distribution Trust
Agreement) as of the Effective Date, without any interest, dividends, or
accruals to be paid on account of such Claim unless required under applicable
bankruptcy law or as otherwise provided in herein.

 

K.                                    Single Satisfaction of Claims

 

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against each obligated
Debtor based upon the full Allowed amount of the Claim.  Notwithstanding the
foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of Allowed Claims exceed 100% of the
underlying Allowed Claim plus applicable interest.  For the avoidance of doubt,
this shall not affect the obligation of each and every Debtor to pay U.S.
Trustee Fees until such time as a particular case is closed, dismissed, or
converted.

 

ARTICLE VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.                                    Compromise and Settlement of
Claims, Interests, and Controversies

 

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that
a holder of a Claim or Interest may have with respect to any Allowed Claim or
Interest, or any distribution to be made on account of such Allowed Claim or
Interest, including:

 

58

--------------------------------------------------------------------------------


 

1.     the amount (if any) of the Secured portion of the Second Lien Claim,
including the perfection, validity and amount of any mortgages securing the
Second Lien Credit Agreement;

 

2.     the dispute regarding whether (and/or to what extent) the Liens and
Claims granted by Triad Hunter, LLC in connection with the Debtors’ entry into
the Second Lien Credit Agreement or the Indenture should be avoided as
fraudulent conveyances;

 

3.     the validity, priority, treatment, and amount of any intercompany
transfers among the Debtors, including the intercompany transfers between Magnum
Hunter Resources, Inc. and Triad Hunter, LLC;

 

4.     the potential to recharacterize as principal (or otherwise) any adequate
protection payments made to the Second Lien Lenders;

 

5.     any dispute regarding the appropriate allocation of general and
administrative costs across the Debtors’ assets;

 

6.     any challenges to transfers made by the Debtors to any related entities
(including any of such entities that are affiliated with or owned in part by the
Debtors’ officers, including, without limitation, GreenHunter Resources, Inc.)
and, to the extent the modifications to the Eureka Hunter Holdings, LLC
agreements are achieved, to Eureka Hunter Holdings, LLC;

 

7.     the right of holders of Allowed General Unsecured Claims (other than
Convenience Claims) to receive New Common Equity as a distribution on account of
their Allowed Claims;

 

8.     the amount of the Unsecured Creditor Cash Pool and the maximum Cash
recovery that a holder of an Allowed General Unsecured Claim that elects to
receive a distribution of Cash instead of New Common Equity is entitled to
receive therefrom;

 

9.     the Committee’s right to commence litigation against holders of Preferred
Stock for any dividends that such holder received prior to the Petition Date;
and

 

10.  the Committee’s right to challenge the validity, priority, and amount of
any prepetition liens asserted by the lenders under the Bridge Facility and
Second Lien Lenders.

 

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise or settlement of all such
Claims, Interests, and controversies, as well as a finding by the Court that
such compromise or settlement is in the best interests of the Debtors, their
Estates, and holders of Claims and Interests and is fair, equitable, and
reasonable.  In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors or the
Creditor Claim Representative, as applicable (or any other party, as determined
by the Debtors, and the Majority Backstoppers) may compromise and settle Claims
against, and Interests in, the Debtors and their Estates and Causes of Action
against other Entities.

 

59

--------------------------------------------------------------------------------


 

Pursuant to Rule 408 of the Federal Rules of Evidence, this Plan, the Disclosure
Statement, the Restructuring Support Agreement (and any exhibits or supplements
relating to the foregoing) and all negotiations relating thereto shall not be
admissible into evidence in any proceeding unless and until this Plan is
consummated, and then only in accordance with this Plan.  In the event this Plan
is not consummated, provisions of this Plan, the Disclosure Statement, the
Restructuring Support Agreement (and any exhibits or supplements relating to the
foregoing) and all negotiations relating thereto shall not be binding or
probative.

 

B.                                    Discharge of Claims and Termination of
Interests

 

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided  in the Plan or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights,
and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including
any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, liens on,
obligations of, rights against, and interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not:  (a) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (b) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the
holder of such a Claim or Interest has accepted the Plan.  Any default or “event
of default” by the Debtors or Affiliates with respect to any Claim or Interest
that existed immediately before or on account of the Filing of the Chapter 11
Cases shall be deemed cured (and no longer continuing) as of the Effective
Date.  The Confirmation Order shall be a judicial determination of the discharge
of all Claims and Interests subject to the Effective Date occurring.

 

C.                                    Term of Injunctions or Stays

 

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

D.                                    Release of Liens

 

Except as otherwise specifically provided in the Plan, the Exit Financing
Documents (including in connection with any express written amendment of any
mortgage, deed of trust, Lien, pledge, or other security interest under the Exit
Financing Documents), or in any contract, instrument, release, or other
agreement or document created pursuant to the

 

60

--------------------------------------------------------------------------------


 

Plan, on the Effective Date and concurrently with the applicable distributions
made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective
Date, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the Estates shall be fully released and discharged, and
all of the right, title, and interest of any holder of such mortgages, deeds of
trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns, in each case, without any
further approval or order of the Court and without any action or Filing being
required to be made by the Debtors.  In addition, at the Debtors’ or Reorganized
Debtors’ sole expense, the DIP Facility Agent and the Second Lien Agent shall
execute and deliver all documents reasonably requested by the Debtors,
Reorganized Debtors, or administrative agent(s) for the Exit Financing to
evidence the release of such mortgages, deeds of trust, Liens, pledges, and
other security interests and shall authorize the Reorganized Debtors to file
UCC-3 termination statements and other release documentation (to the extent
applicable) with respect thereto.

 

E.                                     Releases by the Debtors

 

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, the Reorganized Debtors, and their
estates from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that the
Debtors, the Reorganized Debtors, or their estates would have been legally
entitled to assert in their own right (whether individually or collectively) or
on behalf of the holder of any Claim or Interest, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions (including dividends paid),
transactions pursuant and/or related to the DIP Facility, the Bridge Financing
Facility, the Second Lien Credit Agreement, the Notes, the Intercreditor
Agreement, the Final DIP and Cash Collateral Order (and any payments or
transfers in connection therewith), any preference or avoidance claim pursuant
to sections 544, 547, 548, and 549 of the Bankruptcy Code, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including providing any legal opinion requested by
any entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the Definitive Documentation, the DIP Facility, the Chapter
11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or
the distribution of property under the Plan, the Definitive Documentation, or
any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to the foregoing.  Notwithstanding anything to the
contrary in the foregoing, (i) the releases set forth above do not release any
(x) post-Effective Date

 

61

--------------------------------------------------------------------------------


 

obligations of any party or Entity under the Plan, including under any of the
Restructuring Transaction, or (y) any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan, and (ii) nothing in this provision shall, nor shall it be deemed to,
release any Released Party from any Claims or Causes of Action that are found,
pursuant to a Final Order, to be the result of gross negligence, fraud, or
willful misconduct.

 

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Releases by the Debtors described in this
Article VIII.E, which includes by reference each of the related provisions and
definitions contained herein, and, further, shall constitute the Court’s finding
that such releases are:  (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the claims released by such releases; (3) in the best interests of the Debtors
and all holders of Claims and Interests; (4) fair, equitable and reasonable;
(5) given and made after due notice and opportunity for hearing; and (6) a bar
to any of the Debtors or their Estates asserting any claim or cause of action
released pursuant to such releases.

 

F.                                      Releases by Holders of Claims and
Interests

 

As of the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all
Claims and Causes of Action, whether known or unknown, including any derivative
claims, asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions (including
dividends paid), transactions pursuant and/or related to the DIP Facility,
Bridge Financing Facility, the Second Lien Credit Agreement, the Notes, the
Intercreditor Agreement, the Final DIP and Cash Collateral Order (and any
payments or transfers in connection therewith), any preference or avoidance
claim pursuant to sections 544, 547, 548, and 549 of the Bankruptcy Code, the
formulation, preparation, dissemination, negotiation, or Filing of the
Restructuring Support Agreement, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including providing any
legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the Plan, the Definitive
Documentation, the DIP Facility, the Chapter 11 Cases, the filing of the Chapter
11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan, the Definitive Documentation, or any other related agreement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date related or relating to
the foregoing.  Notwithstanding anything to the contrary in the foregoing,
(i) the releases set forth above do not release any (x) post-Effective Date
obligations of any party or Entity under the Plan, including under

 

62

--------------------------------------------------------------------------------


 

any of the Restructuring Transaction, or (y) any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, and (ii) nothing in this provision shall, nor shall it be
deemed to, release any Released Party from any Claims or Causes of Action that
are found, pursuant to a Final Order, to be the result of gross negligence,
fraud, or willful misconduct.

 

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Releases by Holders of Claims and Interests
described in this Article VIII.F, which includes by reference each of the
related provisions and definitions contained herein, and, further, shall
constitute the Court’s finding that such releases are:  (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good
faith settlement and compromise of the claims released by such releases; (3) in
the best interests of the Debtors and all Holders of Claims and Interests;
(4) fair, equitable and reasonable; (5) given and made after due notice and
opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting
any claim or cause of action released pursuant to such releases.

 

G.                                    Exculpation

 

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Cause of Action for any claim related to any act or
omission in connection with, relating to, or arising out of, the Chapter 11
Cases, the formulation, preparation, dissemination, negotiation, Filing, or
termination of the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, the Definitive Documentation,
or any Restructuring Transaction, contract, instrument, release or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Disclosure Statement, the Plan, the
Restructuring Support Agreement, the Definitive Documentation, or the DIP
Facility, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the Definitive Documentation, or any other related
agreement, except for claims related to any act or omission that is determined
in a final order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.  The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

63

--------------------------------------------------------------------------------


 

H.                                   Injunction

 

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to
Article VIII.G of the Plan, are permanently enjoined, from and after the
Effective Date, from taking any of the following actions against, as applicable,
the Debtors, the Non-Debtor Subsidiaries, the Reorganized Debtors, the Released
Parties, or the Exculpated Parties:  (a) commencing or continuing in any manner
any action or other proceeding of any kind on account of or in connection with
or with respect to any such Claims or Interests; (b) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or
order against such Entities on account of or in connection with or with respect
to any such Claims or Interests; (c) creating, perfecting, or enforcing any lien
or encumbrance of any kind against such Entities or the property or the estates
of such Entities on account of or in connection with or with respect to any such
Claims or Interests; (d) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against
the property of such Entities on account of or in connection with or with
respect to any such Claims or Interests; and (e) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection
with or with respect to any such Claims or Interests released or settled
pursuant to the Plan.  Notwithstanding anything to the contrary in the
foregoing, the injunction does not enjoin any party under the Plan or under any
document, instrument, or agreement (including those attached to the Disclosure
Statement or set forth in the Plan Supplement, to the extent finalized) executed
to implement the Plan from bringing an action to enforce the terms of the Plan
or such document, instrument, or agreement (including those attached to the
Disclosure Statement or set forth in the Plan Supplement, to the extent
finalized) executed to implement the Plan.

 

I.                                        Protection Against Discriminatory
Treatment

 

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

J.                                        Recoupment

 

In no event shall any holder of Claims or Interests be entitled to recoup any
Claim against any claim, right, or Cause of Action of the Debtors or the
Reorganized Debtors, as applicable, unless such holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors on or
before the Confirmation Date, notwithstanding any indication in any

 

64

--------------------------------------------------------------------------------


 

Proof of Claim or otherwise that such holder asserts, has, or intends to
preserve any right of recoupment.

 

K.                                    Subordination Rights

 

Any distributions under the Plan to holders shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall
not be subject to levy, garnishment, attachment, or other legal process by any
holder by reason of claimed contractual subordination rights.  Any such
subordination rights shall be waived, and the Confirmation Order shall
constitute an injunction enjoining any Entity from enforcing or attempting to
enforce any contractual, legal, or equitable subordination rights to property
distributed under the Plan, in each case other than as provided in the Plan.

 

L.                                     Reimbursement or Contribution

 

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date:  (1) such Claim has been
adjudicated as non-contingent; or (2) the relevant holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

 

ARTICLE IX.
CONDITIONS PRECEDENT TO CONFIRMATION
AND CONSUMMATION OF THE PLAN

 

A.                                    Conditions Precedent to the Confirmation
Date

 

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

 

1.                                      An order approving the Disclosure
Statement shall have been entered by the Court in form and substance acceptable
to the Debtors and Majority Backstoppers and shall have become a Final Order;

 

2.                                      An order approving the Debtors’
assumption of the Restructuring Support Agreement shall have been entered by the
Court in form and substance acceptable to the Debtors and the Majority
Backstoppers;

 

3.                                      The Confirmation Order shall have been
approved by the Court in form and substance acceptable to the Debtors and
Majority Backstoppers (and with respect to any provisions relating to General
Unsecured Claims, the Committee);

 

4.                                      The Confirmation Order shall, among
other things:

 

a.                                      authorize the Debtors and the
Reorganized Debtors to take all actions necessary or appropriate to enter into,
implement, and consummate the

 

65

--------------------------------------------------------------------------------


 

contracts, instruments, releases, leases, indentures, and other agreements or
documents created in connection with the Plan;

 

b.                                      decree that the provisions of the
Confirmation Order and the Plan are nonseverable and mutually dependent;

 

c.                                       authorize the Reorganized Debtors to:
(i) issue the New Common Equity pursuant to the exemption from registration
under the Securities Act provided by either section 1145 of the Bankruptcy Code;
and (ii) enter into any agreements contained in the Plan Supplement;

 

d.                                      decree that the Confirmation Order shall
supersede any Court orders issued prior to the Confirmation Date that may be
inconsistent with the Confirmation Order;

 

e.                                       authorize the implementation of the
Plan in accordance with its terms; and

 

f.                                        provide that, pursuant to section 1146
of the Bankruptcy Code, the assignment or surrender of any lease or sublease,
and the delivery of any deed or other instrument or transfer order, in
furtherance of, or in connection with the Plan, including any deeds, bills of
sale, or assignments executed in connection with any disposition or transfer of
assets contemplated under the Plan, shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax (including, any
mortgages or security interest filing to be recorded or filed in connection with
the Exit Financing).

 

5.                                      The Court shall have found that adequate
information and sufficient notice of the Disclosure Statement, the Plan, and the
Confirmation Hearing, along with all deadlines for voting on or objecting to the
Plan have been given to all relevant parties in accordance with the solicitation
procedures governing such service and in substantial compliance with Bankruptcy
Rules 2002(b), 3017, 9019 and 3020(b);

 

6.                                      The Plan and the Plan Supplement,
including any exhibits, schedules, amendments, modifications, or supplements
thereto, each in form and substance acceptable to the Debtors, the Majority
Backstoppers (and with respect to the Description of Transaction Steps, the
Unsecured Creditor Distribution Trust Agreement and Plan modifications that
would materially and adversely affect the treatment of Allowed General Unsecured
Claims, acceptable to the Committee) shall have been Filed subject to the terms
hereof;

 

7.                                      The Debtors shall have received a
commitment for the Exit Financing, in form and substance satisfactory to the
Majority Backstoppers and the Confirmation Order shall approve the Debtors’
negotiation of and entry into the any Exit Financing Documents necessary to
implement the Exit Financing; and

 

8.                                      The third draw under the DIP Facility
shall have been made and no mutual decision shall have been made by the Debtors
and the Majority Backstoppers to go forward with

 

66

--------------------------------------------------------------------------------


 

a sale process pursuant to section 363 of the Bankruptcy Code as provided for in
the Restructuring Support Agreement.

 

B.                                    Conditions Precedent to the Effective Date

 

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

 

1.                                      Entry of the Confirmation Order in form
and substance satisfactory to the Debtors and the Majority Backstoppers (and
with respect to any provisions relating to General Unsecured Claims, the
Committee), and such order shall have become a Final Order that has not been
stayed or modified or vacated on appeal;

 

2.                                      The Debtors shall not be in default of
the DIP Facility or the Final DIP and Cash Collateral Order (or, to the extent
that the Debtors have been in default or are in default on the proposed
Effective Date, such default shall have been waived by the DIP Facility Lenders
or cured by the Debtors in a manner consistent with the DIP Facility);

 

3.                                      The total amount of any administrative
expenses paid by the Debtors on the Effective Date (or prior thereto) shall not
exceed the sum of (i) fees and expenses incurred by the Professionals and
(ii) $20,000,000.00;

 

4.                                      There shall not have been a Material
Adverse Change;

 

5.                                      All of the Backstoppers’ reasonable and
documented professional fees (including legal and financial and any other
special advisors retained by the Second Lien Backstoppers and the Noteholder
Backstoppers either before or during the Chapter 11 Cases) and out-of-pocket
expenses, including reasonable and documented professional fees and expenses
incurred by the Second Lien Agent, incurred in connection with the Restructuring
Transactions or any other matter in connection thereto, including, without
limitation, those fees and expenses incurred during the Chapter 11 Cases, shall
have been paid by the Debtors in accordance with the Restructuring Support
Agreement;

 

6.                                      All of the DIP Facility Agent’s
reasonable and documented professional fees (including legal and financial and
any other special advisors retained by the DIP Facility Agent) and out-of-pocket
expenses, including professional fees and expenses incurred by the DIP Facility
Agent, incurred in connection with the Restructuring Transactions or any other
matter in connection thereto, including, without limitation, those fees and
expenses incurred during the Chapter 11 Cases, shall have been paid by the
Debtors in accordance with the DIP Credit Agreement.

 

7.                                      All of the Bridge Facility Agent’s
reasonable and documented professional fees (including legal and financial and
any other special advisors retained by the Bridge Facility Agent) and
out-of-pocket expenses, including professional fees and expenses incurred by the
Bridge Facility Agent, incurred in connection with the Restructuring
Transactions or any other matter in connection thereto, including, without
limitation, those fees and expenses incurred during the Chapter 11 Cases, shall
have been paid by the Debtors in accordance with the Bridge Financing Facility.

 

67

--------------------------------------------------------------------------------


 

8.                                      All of the Second Lien Agent’s
reasonable and documented professional fees (including legal and financial and
any other special advisors retained by the Second Lien Agent) and out-of-pocket
expenses, including professional fees and expenses incurred by the Second Lien
Agent, incurred in connection with the Restructuring Transactions or any other
matter in connection thereto, including, without limitation, those fees and
expenses incurred during the Chapter 11 Cases, shall have been paid by the
Debtors in accordance with the Second Lien Credit Agreement.

 

9.                                      The Debtors shall have, before the
Petition Date, provided the Backstoppers with a summary of the total amount of
fees and expenses paid to the Debtors’ financial and legal advisors since
September 1, 2015, including the amounts paid to Kirkland & Ellis, LLP,
Bracewell & Giuliani, LLP, and PJT Partners;

 

10.                               The Debtors shall not have transferred,
outside of the ordinary course of business, any of their assets (as of the
Effective Date) including cash on hand, to non-Debtors without the prior
approval of the Majority Backstoppers or as otherwise permitted under the DIP
Facility;

 

11.                               The Plan and the Plan Supplement, including
any exhibits, schedules, amendments, modifications, or supplements thereto, and
inclusive of any amendments, modifications, or supplements made after the
Confirmation Date but prior to the Effective Date, shall be in form and
substance acceptable to the Debtors, the Majority Backstoppers (and with respect
to the Description of Transaction Steps, the Unsecured Creditor Distribution
Trust Agreement, and Plan modifications that would materially and adversely
affect the treatment of Allowed General Unsecured Claims, acceptable to the
Committee), and made in accordance with the Article X.A of the Plan;

 

12.                               The Exit Financing Documents in form and
substance acceptable to the Debtors and the Majority Backstoppers shall have
been executed and delivered by all of the Entities that are parties thereto, and
all conditions precedent (other than any conditions related to the occurrence of
the Effective Date) to the consummation of the Exit Financing shall have been
waived or satisfied in accordance with the terms thereof, and the closing of the
Exit Financing shall be deemed to occur concurrently with the occurrence of the
Effective Date;

 

13.                               All conditions precedent to the issuance of
the New Common Equity, other than any conditions related to the occurrence of
the Effective Date, shall have occurred;

 

14.                               The New Organizational Documents, in form and
substance acceptable to the Debtors and the Majority Backstoppers, have been
duly filed with the applicable authorities in the relevant jurisdictions;

 

15.                               All governmental and material third party
approvals and consents, including Court approval, necessary in connection with
the transactions contemplated by the Plan shall have been obtained, not be
subject to unfulfilled conditions, and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent, or otherwise
impose materially adverse conditions on such transactions;

 

68

--------------------------------------------------------------------------------


 

16.                               All documents and agreements necessary to
implement the Plan shall have (a) been tendered for delivery and (b) been
effected or executed by all Entities party thereto, and all conditions precedent
to the effectiveness of such documents and agreements shall have been satisfied
or waived pursuant to the terms of such documents or agreements (including,
without limitation, the Exit Financing Documents and the Unsecured Creditor
Distribution Trust Agreement);

 

17.                               The Restructuring Support Agreement shall not
have terminated and shall be in full force and effect, with all prerequisites to
assumption having been satisfied, and shall not be (i) identified on the
Schedule of Rejected Executory Contracts and Unexpired Leases or (ii) the
subject of a pending motion to reject Executory Contracts or Unexpired Leases,
and the Debtors shall be in compliance therewith;

 

18.                               All Allowed Professional Fee Claims approved
by the Court shall have been paid in full or amounts sufficient to pay such
Allowed Professional Fee Claims after the Effective Date have been placed in the
Professional Fee Escrow Account pending approval of the Professional Fee Claims
by the Court;

 

19.                               The DIP Backstop Fee shall have been paid to
the Backstoppers in accordance with the Restructuring Support Agreement and the
Final DIP and Cash Collateral Order;

 

20.                               The reasonable, actual, and documented fees
and expenses of the Indenture Trustee and its counsel shall be paid in full and
in Cash;

 

21.                               The Debtors and the Backstoppers shall have
fulfilled their obligations under the Restructuring Support Agreement with
respect to entry of the Chapter 11 Compensation Order, and to the extent such
order is entered by the Court and has become a Final Order, all obligations
arising under the Chapter 11 Compensation Order shall have been assumed,
including, for the avoidance of doubt, any obligation to make payments required
under the Chapter 11 Compensation Order, regardless of whether such payments are
due before or after the occurrence of the Effective Date; and

 

22.                               The Unsecured Creditor Distribution Trust
shall have been established and funded in accordance with the Plan in form and
substance satisfactory to the Majority Backstoppers and the Committee.

 

C.                                    Waiver of Conditions

 

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in this Article IX may be waived only by consent of the
Debtors and the Majority Backstoppers (and, with respect to waivers of the
conditions precedent in Article IX.B.1, B.11, B.13, B.16, B.22 and any other
waivers of conditions precedent that would materially and adversely affect the
treatment of Allowed General Unsecured Claims, the Committee without notice,
leave, or order of the Court or any formal action other than proceedings to
confirm or consummate the Plan.

 

69

--------------------------------------------------------------------------------


 

D.                                    Substantial Consummation

 

“Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall
be deemed to occur on the Effective Date.

 

E.                                     Effect of Non-Occurrence of Conditions to
the Confirmation Date or the Effective Date

 

If the Confirmation Date and/or the Effective Date do not occur, the Plan shall
be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall: 
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or otherwise) in any litigation, including
with regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.  If the Effective Date shall not have occurred by April 15,
2016, it shall be a termination event under the Restructuring Support Agreement
entitling, but not requiring, a supermajority of the Backstoppers to terminate
the Restructuring Support Agreement (as more fully set forth therein), in which
case the Effective Date may not occur.

 

ARTICLE X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.                                    Modification and Amendments

 

Subject to the limitations contained herein, the Debtors reserve the right to
modify the Plan (provided that such modifications are in form and substance
acceptable to the Majority Backstoppers, and, with respect to modifications that
would materially and adversely affect the treatment of Allowed General Unsecured
Claims, the Committee) and seek Confirmation consistent with the Bankruptcy Code
and, as appropriate, not resolicit votes on such modified Plan.  Subject to
certain restrictions and requirements set forth in section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications
set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan (provided that such alterations,
amendments, or modifications are in form and substance acceptable to the
Majority Backstoppers and, with respect to alterations, amendments, or
modifications that would materially and adversely affect the treatment of of
Allowed General Unsecured Claims, the Committee) with respect to the Debtors,
one or more times, after Confirmation, and, to the extent necessary and with the
consent of the Majority Backstoppers (and with respect to alterations,
amendment, or modifications that would materially and adversely affect the
treatment of Allowed General Unsecured Claims, the Committee), may initiate
proceedings in the Court to so alter, amend, or modify the Plan, or remedy any
defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan.

 

B.                                    Effect of Confirmation on Modifications

 

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the

 

70

--------------------------------------------------------------------------------


 

Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

 

C.                                    Revocation or Withdrawal of the Plan

 

1.                                      Right to Revoke or Withdraw.  Subject to
the terms of the Restructuring Support Agreement, the Debtors reserve the right
to revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date; provided however that, with the consent of the Majority
Backstoppers, withdrawal of the Plan as to an individual Debtor that is not a
guarantor under the either the Second Lien Credit Agreement or the Indenture
shall not be deemed to be a Termination Event under the Restructuring Support
Agreement.

 

2.                                      Effect of Withdrawal, Revocation, or
Non-Consummation.  If the Debtors revoke or withdraw the Plan, or if
Confirmation and Consummation does not occur, then:  (1) the Plan shall be null
and void in all respects; (2) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of Executory Contracts
or Unexpired Leases effected by the Plan, and any document or agreement executed
pursuant to the Plan, shall be deemed null and void; and (3) nothing contained
in the Plan shall:  (i) constitute a waiver or release of any Claims or
Interests; (ii) prejudice in any manner the rights of the Debtors or any other
Entity, including the holders of Claims or the Non-Debtor Subsidiaries;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity, including the Non-Debtor Subsidiaries;
or (iv) be used by the Debtors or any Entity as evidence (or otherwise) in any
litigation, including with regard to the strengths or weaknesses of any of the
parties’ positions, arguments or claims.

 

ARTICLE XI.
RETENTION OF JURISDICTION

 

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan, including jurisdiction to:

 

1.                                      Allow, Disallow, determine, liquidate,
classify, estimate, or establish the priority, Secured or Unsecured status, or
amount of any Claim or Interest, including the resolution of any request for
payment of any Administrative Claim and the resolution of any and all objections
to the Secured or unsecured status, priority, amount, or allowance of Claims or
Interests;

 

2.                                      decide and resolve all matters related
to the granting and denying, in whole or in part, any applications for allowance
of compensation or reimbursement of expenses to Professionals authorized
pursuant to the Bankruptcy Code or the Plan;

 

3.                                      resolve any matters related to:  (a) the
assumption and assignment or rejection of any Executory Contract or Unexpired
Lease to which a Debtor is a party or with respect to which a Debtor may be
liable in any manner and to hear, determine, and, if necessary, liquidate, any
Claims arising therefrom, including Claims related to the rejection of an
Executory Contract or Unexpired Lease, Cure Claims pursuant to section 365 of
the Bankruptcy Code, or any other

 

71

--------------------------------------------------------------------------------


 

matter related to such Executory Contract or Unexpired Lease; (b) the
Reorganized Debtors amending, modifying, or supplementing, after the
Confirmation Date, pursuant to Article V hereof, any Executory Contracts or
Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be
assumed and assigned or rejected or otherwise; and (c) any dispute regarding
whether a contract or lease is or was executory or expired;

 

4.                                      ensure that distributions to holders of
Allowed Claims and Interests are accomplished pursuant to the provisions of the
Plan;

 

5.                                      adjudicate, decide, or resolve any
motions, adversary proceedings, contested, or litigated matters, and any other
matters, and grant or deny any applications involving a Debtor that may be
pending on the Effective Date;

 

6.                                      adjudicate, decide, or resolve any and
all matters related to Causes of Action by or against the Debtors;

 

7.                                      adjudicate, decide, or resolve any and
all matters related to section 1141 of the Bankruptcy Code;

 

8.                                      enter and implement such orders as may
be necessary or appropriate to execute, implement, or consummate the provisions
of the Plan and all contracts, instruments, releases, indentures, and other
agreements or documents created in connection with the Plan or the Disclosure
Statement;

 

9.                                      enter and enforce any order for the sale
of property pursuant to sections 363, 1123, or 1146(a) of the Bankruptcy Code;

 

10.                               resolve any cases, controversies, suits,
disputes, or Causes of Action that may arise in connection with the
Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

 

11.                               issue injunctions, enter and implement other
orders, or take such other actions as may be necessary or appropriate to
restrain interference by any Entity with Consummation or enforcement of the
Plan;

 

12.                               resolve any cases, controversies, suits,
disputes, or Causes of Action with respect to the settlements, compromises,
discharges, releases, injunctions, exculpations, and other provisions contained
in Article VIII hereof and enter such orders as may be necessary or appropriate
to implement such releases, injunctions, and other provisions;

 

13.                               resolve any cases, controversies, suits,
disputes, or Causes of Action with respect to the repayment or return of
distributions and the recovery of additional amounts owed by the holder of a
Claim or Interest for amounts not timely repaid pursuant to Article VI.K.1
hereof;

 

14.                               enter and implement such orders as are
necessary or appropriate if the Confirmation Order is for any reason modified,
stayed, reversed, revoked, or vacated;

 

72

--------------------------------------------------------------------------------


 

15.                               determine any other matters that may arise in
connection with or relate to the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

 

16.                               adjudicate any and all disputes arising from
or relating to distributions under the Plan or any transactions contemplated
therein;

 

17.                               consider any modifications of the Plan, to
cure any defect or omission, or to reconcile any inconsistency in any Court
order, including the Confirmation Order;

 

18.                               determine requests for the payment of Claims
and Interests entitled to priority pursuant to section 507 of the Bankruptcy
Code;

 

19.                               hear and determine matters concerning state,
local, and federal taxes in accordance with sections 346, 505, and 1146 of the
Bankruptcy Code;

 

20.                               hear and determine all disputes involving the
existence, nature, or scope of the release provisions set forth in the Plan,
including any dispute relating to any liability arising out of the termination
of employment or the termination of any employee or retiree benefit program,
regardless of whether such termination occurred prior to or after the Effective
Date;

 

21.                               resolve any matters related to the Unsecured
Creditor Distribution Trust;

 

22.                               enforce all orders previously entered by the
Court;

 

23.                               hear any other matter not inconsistent with
the Bankruptcy Code;

 

24.                               enter an order concluding or closing the
Chapter 11 Cases; and

 

25.                               enforce the injunction, release, and
exculpation provisions set forth in Article VIII hereof.

 

As of the Effective Date, notwithstanding anything in this Article XI to the
contrary, the Exit Financing Documents shall be governed by the respective
jurisdictional provisions therein.

 

ARTICLE XII.
MISCELLANEOUS PROVISIONS

 

A.                                    Immediate Binding Effect

 

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all holders of Claims or Interests (regardless of
whether such Claims or Interests are deemed to have accepted or rejected the
Plan), all Entities that are parties to or are subject to the settlements,
compromises, releases, and injunctions described in the Plan, each Entity
acquiring property under the Plan or the Confirmation Order, and any and all
non-Debtor parties to Executory Contracts and Unexpired Leases with the

 

73

--------------------------------------------------------------------------------


 

Debtors.  All Claims and debts shall be as fixed, adjusted, or compromised, as
applicable, pursuant to the Plan regardless of whether any holder of a Claim or
debt has voted on the Plan.

 

B.                                    Additional Documents

 

On or before the Effective Date, with the consent of the Majority Backstoppers,
the Debtors may File with the Court such agreements and other documents, in form
and substance satisfactory to the Majority Backstoppers, as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan.  The Debtors, with the consent of the Majority Backstoppers, and all
holders of Claims or Interests receiving distributions pursuant to the Plan and
all other parties in interest shall, from time to time, prepare, execute, and
deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

 

C.                                    Dissolution of the Committee

 

On the Effective Date, the Committee shall dissolve automatically and the
members thereof shall be released and discharged from all rights, duties,
responsibilities, and liabilities arising from, or related to, the Chapter 11
Cases and under the Bankruptcy Code.

 

D.                                    Reservation of Rights

 

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the holders of Claims or Interests.

 

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

E.                                     Successors and Assigns

 

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

F.                                      Service of Documents

 

Any pleading, notice, or other document required by the Plan to be served on or
delivered to the Debtors or Reorganized Debtors shall be served on:

 

74

--------------------------------------------------------------------------------


 

Reorganized Debtors

Magnum Hunter Resources Corporation

 

909 Lake Carolyn Parkway, Suite 600

 

Irving, Texas 75039

 

Attn:

Paul Johnston

 

 

Proposed Counsel to Debtors

Pachulski Stang Ziehl & Jones LLP

 

919 North Market Street, 17th Floor

 

P.O. Box 8705

 

Wilmington, Delaware 19899-8705(Courier

 

19801)

 

Attn:

Laura Davis Jones

 

 

Colin R. Robinson

 

 

Joseph M. Mulvihill

 

 

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, New York 10022

 

Attn:

Edward O. Sassower, P.C.

 

 

Brian Schartz

 

 

 

Kirkland & Ellis LLP

 

300 North LaSalle

 

Chicago, Illinois 60654

 

Attn:

Nora S. Tauke Schweighart

 

 

Justin R. Bernbrock

 

 

Alexandra Schwarzman

 

 

United States Trustee

Office of the United States Trustee

 

for the District of Delaware

 

844 King Street, Suite 2207, Lockbox 35

 

Wilmington, Delaware 19810

 

Attn:

Juliet Sarkessian, Esq.

 

 

Counsel to the Noteholder Backstoppers

Akin Gump Strauss Hauer & Feld LLP

 

Bank of America Tower

 

One Bryant Park

 

New York, NY 10036-6745

 

Attn:

Michael Stamer

 

 

Arik Preis

 

 

Counsel to the Second Lien Backstoppers

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153-0119

 

Attn:

Joseph H. Smolinsky

 

 

Gary T. Holtzer

 

 

Counsel to the Committee

Ropes & Gray LLP

 

1211 Avenue of the Americas

 

New York, NY 10036-8704

 

75

--------------------------------------------------------------------------------


 

 

Attn:

Mark Somerstein

 

 

Mark Bane

 

G.                                    Term of Injunctions or Stays

 

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date.  All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

H.                                   Entire Agreement

 

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, and the Exit Financing
Documents supersede all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all
of which have become merged and integrated into the Plan.

 

I.                                        Exhibits

 

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan.  After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at https://cases.primeclerk.com/magnumhunter or the Court’s website at
www.deb.uscourts.gov.  To the extent any exhibit or document is inconsistent
with the terms of the Plan, unless otherwise ordered by the Court, the
non-exhibit or non-document portion of the Plan shall control.

 

J.                                        Nonseverability of Plan Provisions

 

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall be prohibited from
altering or interpreting such term or provision to make it valid or enforceable,
provided that at the request of the Debtors and subject to the consent of the
Majority Backstoppers (and, with respect to terms or provisions that would
materially and adversely affect the treatment of holders of Allowed General
Unsecured Claims, the Committee), the Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Majority Backstoppers (and, with respect to terms or provisions that would
materially and adversely affect the treatment of Allowed General Unsecured
Claims, the Committee).  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and

 

76

--------------------------------------------------------------------------------


 

enforceable pursuant to its terms; (2) integral to the Plan and may not be
deleted or modified without the Debtors’ consent; and (3) nonseverable and
mutually dependent.

 

K.                                    Votes Solicited in Good Faith

 

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.

 

L.                                     Closing of Chapter 11 Cases

 

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy
Rule 3022 and any applicable order of the Court to close the Chapter 11 Cases;
provided that, following the Effective Date, the Reorganized Debtors may seek to
close certain of the Chapter 11 Cases, other than the Chapter 11 Case pending
for MHRC, that have been fully administered, notwithstanding the fact that the
reconciliation of General Unsecured Claims is ongoing and the Cash held in the
Unsecured Creditor Distribution Trust has not yet been distributed and New
Common Equity comprising the Unsecured Creditor Equity has not yet been issued
and distributed.

 

M.                                 Waiver or Estoppel

 

Each holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

 

* * * *

 

77

--------------------------------------------------------------------------------


 

Respectfully submitted, as of the date first set forth above,

 

Dated: February 25, 2016

MAGNUM HUNTER RESOURCES

 

CORPORATION

 

on behalf of itself and all other Debtors

 

 

 

/s/ Gary C. Evans

 

Gary C. Evans

 

Chairman and Chief Executive Officer

 

909 Lake Carolyn Parkway, Suite 600

 

Irving, Texas 75039

 

--------------------------------------------------------------------------------